      Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 1 of 30




 **EXECUTIONS SCHEDULED FOR JANUARY 14, 2021 AND JANUARY 15, 2021**

                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                 Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                  :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
  JOINT REPLY MEMORANDUM OF COREY JOHNSON AND DUSTIN HIGGS IN
      FURTHER SUPPORT OF MOTIONS FOR PRELIMINARY INJUNCTION


     Donald P. Salzman                         Alex Kursman
     D.C. Bar Number #479775                   Devon Porter
     SKADDEN, ARPS, SLATE,                     Federal Community Defender
        MEAGHER & FLOM LLP                      Office, E.D. Pa.
     1440 New York Avenue, N.W.                601 Walnut Street, Suite 545 West
     Washington, DC 20005-2111                 Philadelphia, PA 19106
     (202) 371-7983                            (215) 928-0520

     Alexander C. Drylewski                    Counsel for Plaintiff Dustin Higgs
      (admitted pro hac vice)
     SKADDEN, ARPS, SLATE,
        MEAGHER & FLOM LLP
     One Manhattan West
     New York, NY 10001
     (212) 735-3278

     Counsel for Plaintiff Corey Johnson
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 2 of 30




                                               TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1

II.    ARGUMENT .......................................................................................................................2

       A.        Mr. Higgs and Mr. Johnson Are Likely to Succeed on the Merits of Their
                 As-Applied Eighth Amendment Claims ..................................................................2

                 1.         Defendants Do Not Dispute that Plaintiffs Have COVID-19 and
                            Remain Symptomatic, or that Most Symptomatic COVID-19
                            Patients Sustain Lung Damage ....................................................................3

                 2.         BOP Medical Records Cannot Support Defendants’ Incorrect
                            Assertion That Plaintiffs Have Not Suffered Lung Damage .......................6

                 3.         Defendants Cannot Dispute That Mr. Higgs Also Has Underlying
                            Medical Conditions that Increase the Likelihood of Unnecessary
                            Suffering ......................................................................................................7

                 4.         If Defendants Execute Plaintiffs Pursuant to the 2019 Protocol,
                            They Are Virtually Certain to Experience Flash Pulmonary Edema .........10

                 5.         Severe Pain from Flash Pulmonary Edema Violates the Eighth
                            Amendment ................................................................................................13

                 6.         Purported Witness Accounts of Recent Executions Do Not
                            Undermine Plaintiffs’ Eighth Amendment Claims ....................................15

                 7.         Plaintiffs Have Proposed Feasible Alternatives .........................................16

       B.        Mr. Higgs and Mr. Johnson Have Established Irreparable Harm ..........................20

       C.        The Balance of Equities and the Public Interest Weigh in Favor of a
                 Preliminary Injunction ...........................................................................................22

       D.        Defendants’ Argument Against an Evidentiary Hearing Is Moot .........................23

III.   CONCLUSION ..................................................................................................................24
           Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 3 of 30




                                                 TABLE OF AUTHORITIES

                                                                  CASES

Banks v. Booth,
       468 F. Supp. 3d 101 (D.D.C. 2020), appeal filed, No. 20-5216 (D.C. Cir. July 22,
       2020) ..................................................................................................................................20

Barr v. Lee,
        140 S. Ct. 2590 (2020) .....................................................................................13, 14, 21, 22

Brown v. Beck,
      No. 06CT3018, 2006 WL 3914717 (E.D.N.C. Apr. 7, 2006)............................................20

Bucklew v. Precythe,
      139 S. Ct. 1112 (2019) .......................................................................................................13

Cobell v. Norton,
       391 F.3d 251 (D.C. Cir. 2004) .....................................................................................15, 24

Cooey v. Taft,
      430 F. Supp. 2d 702 (S.D. Ohio 2006) ..............................................................................20

Evans v. Bennett,
       440 U.S. 1301 (1979) .........................................................................................................20

In re Federal Bureau of Prisons’ Execution Protocol Cases,
        980 F.3d 123 (D.C. Cir. 2020) ................................................................................... passim

Gayle v. Meade,
       No. 20-21553-Civ, 2020 WL 3041326 (S.D. Fla. June 6, 2020) .......................................20

Glossip v. Gross,
       576 U.S. 863 (2015) .....................................................................................................17, 19

League of Women Voters of United States v. Newby,
      838 F.3d 1 (D.C. Cir. 2016) ...............................................................................................22

Make the Road New York v. McAleenan,
       405 F. Supp. 3d 1 (D.D.C. 2019), reversed and remanded on other grounds sub
       nom. Make the Road N.Y. v. Wolf, 962 F.3d 612 (D.C. Cir. 2020)....................................20

McNeil v. Harvey,
      No. 17-1720, 2019 WL 1003582 (D.D.C. Feb. 28, 2019) .................................................23

Nooner v. Norris,
      No. 06cv00110, 2006 WL 8445125 (E.D. Ark. June 26, 2006) ........................................20


                                                                       ii
           Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 4 of 30




Northern Mariana Islands v. United States,
       686 F. Supp. 2d 7 (D.D.C. 2009) .......................................................................................22

In re Ohio Execution Protocol Litigation,
       946 F.3d 287 (6th Cir. 2019) .............................................................................................14

Proctor v. District of Columbia,
       310 F. Supp. 3d 107 (D.D.C. 2018) ...................................................................................24

Wilson v. Williams,
       455 F. Supp. 3d 467 (N.D. Ohio 2020), vacated on other grounds, 961 F.3d 829,
       844 (6th Cir. 2020).............................................................................................................20

                                                                   RULES

Local Civil Rule 65.1(d) ................................................................................................................24

                                                    OTHER AUTHORITIES

Danielle Cinone, Struggling for Life, The U.S. Sun (Nov. 20, 2020), https://www.the-
       sun.com/news/1829845/execution-murderer-kidnapped-raped-teen-1994-bury-
       alive/ ...................................................................................................................................16




                                                                       iii
         Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 5 of 30




        Plaintiffs Corey Johnson and Dustin Higgs (“Plaintiffs”) respectfully submit this joint

reply memorandum in further support of their Motions for Preliminary Injunction (ECF Nos.

371, 375) to enjoin Defendants from proceeding with their executions, currently scheduled for

January 14 and 15, 2021, respectively.1

I.      INTRODUCTION

        The D.C. Circuit has already determined that Plaintiffs “plausibly allege[d] that the

government’s execution protocol will, without relevant penological justification, impose a

substantial risk of severe pain and suffering that is needless given a readily available,

administrable, and known alternative.” In re Fed. Bureau of Prisons’ Execution Protocol Cases,

980 F.3d 123, 135 (D.C. Cir. 2020). Now that Plaintiffs have tested positive for COVID-19, that

same execution protocol will cause Plaintiffs to “experience sensations of drowning and

suffocation sooner than a person without COVID-related lung damage and, therefore, their

conscious experience of the symptoms of pulmonary edema will be prolonged.” ECF No. 370-2

at 2 (Van Norman Decl., 12/22/2020) (emphasis added).

        Critically, Defendants fail to dispute that:   (i) COVID-19 causes lung damage in a

majority of symptomatic patients; (ii) Plaintiffs have experienced symptoms relating to lung

functioning and continue to do so weeks after their initial diagnoses; and (iii) COVID-induced

lung damage persists for weeks after symptoms have subsided. As Plaintiffs’ extensive medical

evidence reflects, such lung damage leads to flash pulmonary edema earlier in the lethal injection

process, and certainly before a peak brain level of barbiturate is achieved.        Despite these

uncontested facts and the clear medical evidence, Defendants continue their mad dash to execute



1
     All capitalized terms shall have the same meanings ascribed to them in Plaintiffs’ Motions.
        Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 6 of 30




Plaintiffs before they can recover from their COVID infections and in a manner that is virtually

certain to impose unnecessary pain and suffering.

       Defendants’ rush to execute Plaintiffs should be rejected because Plaintiffs are likely to

succeed on the merits of their Eighth Amendment claims and the balance of the equities and the

public interest weigh heavily in favor of granting a stay. The Court should therefore grant

Plaintiffs’ motions and enjoin Defendants while these substantial claims remain pending.


II.    ARGUMENT

A.     Mr. Higgs and Mr. Johnson Are Likely to Succeed on the Merits of Their As-
       Applied Eighth Amendment Claims

       Plaintiffs are likely to succeed on their Eighth Amendment claims because they can

“establish both that [the 2019 Protocol] creates a demonstrated risk of severe pain and that the

risk is substantial when compared to the known and available alternatives.” ECF No. 371 at 3

(Higgs Mem., 12/23/20); ECF No. 375-1 at 4 (Johnson Mem., 12/23/20). Plaintiffs’ recent

COVID-19 diagnoses create a demonstrated risk of severe pain if Defendants carry out the

executions as planned on January 14 and 15, 2021. Indeed, because of these infections, the

injection of pentobarbital will cause flash pulmonary edema even earlier in the execution process

than is typical, and certainly before brain levels of pentobarbital have reached levels necessary to

render Plaintiffs insensate, causing significant and unnecessary pain and suffering before the end

of life – even if pentobarbital were capable of rendering the prisoner insensate in the first place,

as opposed to merely unresponsive. See ECF No. 24 at 12-29 (Van Norman Decl.,11/1/2019);

ECF No. 135 at 12 (Mem. Op., 7/13/20) (Court observing that “Plaintiffs have the better of the

scientific evidence on this question.”). In their Opposition, Defendants fail to raise any serious

arguments to the contrary; rather, Defendants do not dispute the crucial facts entitling Plaintiffs

to preliminarily enjoin their approaching executions.

                                                 2
        Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 7 of 30




               1.      Defendants Do Not Dispute that Plaintiffs Have COVID-19 and Remain
                       Symptomatic, or that Most Symptomatic COVID-19 Patients Sustain
                       Lung Damage

       Defendants admit that Mr. Higgs and Mr. Johnson tested positive for COVID-19 and

now, more than two weeks later, are both still experiencing symptoms. Opp. at 6-7. Indeed,

none of Defendants’ medical experts dispute Plaintiffs’ diagnoses, symptoms, or credibly

undermine the proposition that Mr. Higgs and Mr. Johnson are consequently at greater risk of

experiencing painful flash pulmonary edema during execution.

       Plaintiffs’ medical records, on which Defendants rely, indicate they both have

experienced COVID-19 symptoms related to lung functioning. Mr. Higgs and Mr. Johnson

tested positive for COVID-19 on December 16, 2020. Opp. at 6. A few days prior to Mr. Higgs’

positive test, he was experiencing chills and a cough. ECF No. 371 at 4 (Higgs Mem., 12/23/20).

He continued to experience labored breathing and coughing for weeks thereafter. Ex. 1 ¶¶ 7-16

(J. Johnson Decl., 1/3/2021). Similarly, on December 14, 2020, Mr. Johnson started to develop a

cough, headache, runny nose, fatigue and body aches. ECF No. 374 ¶ 7 (Johnson Suppl. Compl.,

12/23/20). On December 20, 2020, Mr. Johnson’s medical records indicate that his pulse

oximetry result dropped from a 99% to a 97%, which “is clinically significant and indicates

significant changes have occurred in gas exchange in the lungs, particularly in the setting of early

COVID-19 infection.” Id. ¶ 12. Like Mr. Higgs, Mr. Johnson also continues to experience

symptoms, including a cough. Opp. at 7.

       These undisputed symptoms are enough to show that Plaintiffs have very likely suffered

lung damage. ECF No. 374 ¶ 20 (Johnson Suppl. Compl., 12/23/20) (citing Zivot Suppl. Decl.)

(“COVID-19 infection is associated with an increased risk of lung damage.”). As Dr. Van

Norman has explained, a recent study found that 79% of COVID-19 patients who “had

symptoms of any kind” showed “severe lung changes (lung opacifications)” on CT scans. ECF
                                                 3
        Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 8 of 30




No. 374-1 at 4 (Van Norman Decl., 12/22/20). In other words, COVID-positive patients—even

those with mild symptoms—have about a 4 in 5 chance of having severe lung changes. This

hardly presents a “speculative” risk of lung damage. See Opp. at 18.

       Importantly, Defendants’ expert Dr. Locher does not dispute the finding, nor does he cite

any medical research to undermine it. Indeed, the only purportedly contrary study that Dr.

Locher cites concludes that 44.5% of asymptomatic COVID-19 patients had abnormal CT scans.

ECF No. 380-1 ¶ 11 (Locher Decl., 12/31/20).2 But the research on asymptomatic patients is

inapposite, as the government does not dispute that both Mr. Higgs and Mr. Johnson are

symptomatic.

       Thus, even Dr. Locher does not dispute that a large majority of symptomatic COVID-19

patients have lung damage. Even relative to this baseline, he admits that “[p]atients who have

more symptoms of cough, shortness of breath and objective findings of low oxygen level or

elevated respiratory rate typically have more extensive shadows on CT scan of the chest.” Id.

(emphasis added).    And after examining Mr. Johnson’s medical records, Dr. Van Norman

concluded that his infection “has already caused significant lung damage, which in turn is

already leading to measurably abnormal oxygen exchange.” ECF No. 374-2 ¶ 12 (Van Norman

Decl., 12/22/20) (emphasis added).

       Although not necessary to establish that Plaintiffs have suffered lung damage, id. at 3-5,

it bears emphasis that their COVID-19 symptoms are not necessarily improving, and in fact may

be worsening. For example, Mr. Higgs’s medical records indicate, and the BOP does not


2
    This research appears to be consistent with a study on asymptomatic patients that Dr. Van
    Norman cited, which found that even “54% of patients who experienced asymptomatic
    infections still suffered the same severe lung changes (lung opacifications) seen in many
    hospitalized patients.” ECF No. 374-1 at 4 (Van Norman Decl., 12/22/20).


                                               4
        Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 9 of 30




dispute, that as of December 30, 2020, he had difficulty catching his breath and was short of

breath. Opp. at 8. Mr. Johnson reported having developed a cough and sore throat on December

27, 2020, that has persisted through at least December 31, 2020.3 Id. at 7. This is particularly

notable since Defendants’ expert Dr. Locher states that his opinion only “holds true assuming

Mr. Higgs’s and Mr. Johnson’s clinical conditions do not worsen.” ECF 380-1 ¶ 15. (Locher

Decl., 12/31/20).

       Finally, Defendants do not dispute the evidence presented by Drs. Van Norman and

Stephen that COVID-induced lung damage persists for at least six to eight weeks after symptoms

have apparently resolved. See ECF No. 370-2 at 2 (Van Norman Decl., 12/22/20) (describing

research finding that six weeks is insufficient for lungs to regain normal functioning after

COVID-19, and that many patients continue to have lung damage 90 days after infection); ECF

No. 372-8 ⁋ 11 (Stephen Decl., 12/22/2020) (observing that in his clinical experience, it takes

patients around eight weeks to fully recover from COVID-19).          Defendants’ own medical

experts, then, have presented no evidence to suggest that the lung damage Mr. Johnson and Mr.

Higgs have experienced from their COVID-19 infections will resolve prior to their execution

dates of January 14 and 15, respectively.

       In sum, Defendants’ medical experts fail to credibly dispute that Plaintiffs’ diagnoses and

symptoms place them at an even greater risk of suffering during their executions—suffering that

is made all the more unnecessary by Defendants’ inexplicable rush to execute Plaintiffs in less

than two weeks.


3
    The fact that Mr. Johnson began reporting a cough on December 27 significantly undermines
    the BOP’s hurried decision to “medically clear[]” Mr. Johnson “from isolation status” since
    his symptoms are not improving, as required by the Centers for Disease Control guidelines.
    See Opp. at 6.


                                                5
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 10 of 30




               2.      BOP Medical Records Cannot Support Defendants’ Incorrect Assertion
                       That Plaintiffs Have Not Suffered Lung Damage

       To the extent that Defendants’ experts rely on BOP medical records to conclude that

Plaintiffs have not suffered lung damage, those records understate Plaintiffs’ symptoms and

reflect inadequate medical care. For example, on December 30, 2020, the BOP provided Mr.

Higgs with a chest x-ray, whereas the BOP has failed to administer a similar x-ray to Mr.

Johnson. ECF No. 380-4 ¶ 12 (Smiledge Decl., 12/31/20). Furthermore, Plaintiffs only receive

pulse oximetry tests on an intermittent basis. Beginning the day after Mr. Johnson tested

positive for COVID-19 on December 16, 2020, he received pulse oximetry readings at least once

daily. See ECF No. 380-4, Attachment 2 at 129 (Johnson Med. Records). On December 20,

2020, Mr. Johnson’s pulse oximetry test resulted in 97%—two points lower than the day

before—and Defendants failed to test him again until nearly a week later, on December 26, 2020.

ECF No. 374-3 ¶ 5 (Van Norman Decl., 12/22/20); ECF No. 380-4 ¶ 14 (Smiledge Decl.,

12/31/20). Mr. Higgs’ medical records reveal similar gaps. See ECF No. 380-4, Attachment 1 at

50 (Higgs Med. Records) (showing a four-day gap in pulse oximetry readings from December

21-24). The BOP’s selective use of diagnostic assessments raises questions about the accuracy

and efficacy of its purported medical evaluations of Plaintiffs.

       Additionally, although Defendants originally claimed that Mr. Johnson refused a pulse

oximetry text on December 27, 2020, ECF No. 376 ¶ 8 (Joint Status Report, 12/28/20), they

since changed their story in their latest submission and now state that Mr. Johnson had simply

refused to leave his cell and “deemed” him to have refused the exam. Opp. at 7. This makes no

sense since medical records indicate that at the exact same time he “declined to leave his cell”

the BOP checked his pulse rate, his respiratory rate, and his temperature. ECF No. 380-4 ¶ 14

(Smiledge Decl., 12/31/30); ECF No. 380-4, Attachment 1 at 121 (Johnson Med. Records).


                                                 6
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 11 of 30




Additionally, the BOP noted that his affect was “pleasant and cooperative.” ECF No. 380-4,

Attachment 1 at 122 (Johnson Med. Records).4

               3.     Defendants Cannot Dispute That Mr. Higgs Also Has Underlying Medical
                      Conditions that Increase the Likelihood of Unnecessary Suffering

       Like Mr. Johnson, Mr. Higgs has been experiencing symptoms of COVID-19 for more

than two weeks. According to Defendants’ expert Dr. Locher, Mr. Higgs has at minimum

reported shortness of breath and difficulty catching his breath, headache, nasal congestion, sore

throat, and labored breathing. ECF No. 380-1 ¶ 12 (Locher Decl., 12/31/30).

       As explained supra, 3, the fact that Mr. Higgs is symptomatic makes it extremely likely

that he has serious lung damage that would be visible on a CT scan—a fact not seriously

disputed by any of Defendants’ experts. Defendants claim that Mr. Higgs’s presumptive lung

damage has been “disproved by a chest x-ray showing that his lungs have no coronavirus-related

issues.” Opp. at 2. But even Dr. Locher acknowledges that an x-ray is insufficient to determine

whether lung damage is present. Indeed, none of the studies cited by Dr. Locher to determine

whether lung damage is present in COVID-19 patients used chest x-rays. See ECF No. 380-1

¶ 11 (Locher Decl., 12/31/30).


4
    Despite Defendants’ changing story, Mr. Johnson did in fact have a pulse oximetry exam on
    December 27, 2020. Ex. 3 ¶ 5 (Johnson Decl.). Plaintiffs are aware of other discrepancies in
    the medical records as well. For example, on January 2, 2021, Mr. Johnson visited with his
    spiritual advisor Mr. Breeden from approximately 8:00 a.m. to 3:00 p.m. Ex. 4 ¶ 5 (Breeden
    Decl.) Despite Mr. Johnson’s medical records indicating that he received a temperature
    check at 11:20 a.m. on January 2, 2021, Mr. Breeden confirms that no such test occurred and
    that Mr. Johnson received no tests or examinations while he was present. Id. ¶ 5. Mr.
    Breeden further confirms that Mr. Johnson’s cough was more pronounced and more frequent
    than the cough Mr. Johnson had during Mr. Breeden’s last visit, which also does not appear
    in the medical records. Id. ¶ 7. Finally, Mr. Johnson asserts that he was administered a pulse
    oximetry exam on January 2, 2021, the results of which do not appear anywhere in Mr.
    Johnson's medical records. Ex. 3 ¶ 6 (Johnson Decl.). Due to time and logistical constraints,
    Mr. Johnson was unable to sign his declaration by the filing deadline but has verified the
    contents. He will submit a signed version of the declaration as soon as possible.

                                                7
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 12 of 30




       In addition to his symptomatic COVID-19 infection, Mr. Higgs also suffers from both

asthma and mitral valve regurgitation—two serious, lifelong medical conditions that increase his

risk of suffering during his execution.5 None of Defendants’ expert witnesses dispute that Mr.

Higgs has these underlying medical conditions, nor do they dispute that asthma and mitral valve

regurgitation can increase the risk of flash pulmonary edema under certain circumstances.

       None of Defendants’ medical experts dispute that severe asthma would cause suffering

during a pentobarbital execution, particularly when exacerbated by COVID related lung

damage. Instead, Dr. Locher discounts Mr. Higgs’s asthma primarily because he characterizes

the condition as “mild to moderate in severity,” relying in part on the fact that “[t]he medical

record reports no use of oral corticosteroids . . . .” ECF No. 380-1 ¶ 4 (Locher Decl.,

12/31/30). But Dr. Locher ignores the fact that Mr. Higgs did require systemic corticosteroids in

the past. Ex. 2 at 2. (Glass Decl., 1/3/2020). In fact, Mr. Higgs suffers from aspirin exacerbated

respiratory disease (AERD), which is establishes that his asthma is severe. Id. Although Mr.

Higgs’s asthma is currently controlled with medication, this does not reduce the risk that Mr.

Higgs’s underlying severe asthma will place him at great risk of extreme suffering if he is

executed pursuant to the 2019 Protocol.

       Dr. Mitchell Glass, a pulmonologist who has developed drugs to control asthma, has

opined that Mr. Higgs’s underlying severe asthma makes it virtually certain that pentobarbital


5
    Defendants argue that because Mr. Higgs did not, in his previous Reply brief, address the as-
    applied claim that had been included in his original Complaint, he has “effectively
    acknowledged that his asthma and heart condition are insufficient to warrant preliminary
    injunctive relief, either independently or collectively, without his contracting COVID-19.”
    Opp. at 5. Not so. Mr. Higgs did not address the claim in his earlier Reply brief quite simply
    because the Court had dismissed it. Since that time, however, the Court granted Mr. Higgs
    leave to amend his Complaint to allege a new as-applied claim in light of his new COVID-19
    diagnosis.


                                                8
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 13 of 30




will trigger a massive asthma attack in Mr. Higgs. According to Dr. Glass, Mr. Higgs’s severe

asthma “will, to medical certainty, trigger an immediate asthma attack and closing of Mr.

Higgs’s airways, which will result in a terrifying period of breathlessness that can last minutes,

or until either pulmonary edema or cardiac failure results in death.” Ex. 2 at 3. (Glass Decl.,

1/3/2020).   This effect will occur “within approximately one second” because the “highly

concentrated dose of pentobarbital is pumped directly into the pulmonary circulation, where it

will trigger an immediate asthma attack of the larger airways, as well as serum leakage into the

smallest (“peripheral”) airways.” Id. at 4. In addition to triggering an asthma attack upon

injection of pentobarbital, Mr. Higgs’s asthma will make the experience of pulmonary edema

even more terrifying and painful;

       Compared to a person without asthma, Mr. Higgs would struggle for air more
       quickly and painfully after the onset of pulmonary edema because his asthma
       inflames and constricts his airways, making it more difficult for enough oxygen to
       reach his lungs even under normal circumstances. The suffering that Mr. Higgs
       would experience from pulmonary edema would be more severe because his
       asthma would have an additive effect, making his struggle for air more acute.

ECF No. 372-7 ¶ 6 (Zivot Decl.)

       Mr. Higgs’s underlying mitral valve regurgitation also increases his risk of developing

pulmonary edema.      As Dr. Zivot explained, mitral valve regurgitation is the result of an

abnormality in the way that a valve in the heart closes. ECF No. 374-6 ¶ 9 (Zivot Suppl. Decl,

12/3/20). “In the normal functioning heart, . . . the mitral valve shuts, preventing blood from

regurgitating backwards.” Id. But when a patient has mitral valve regurgitation—as Mr. Higgs

indisputably does—“each contraction of the heart forces some blood backwards into the left

atrium and then further backwards into the lungs.” Id. Without a functioning mitral valve, “[t]he

pressure in the lungs is not high enough to block backwards flow,” putting the patient at higher

risk for pulmonary edema. Id.

                                                9
         Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 14 of 30




         During this Court’s September 18 evidentiary hearing, Dr. Crowns testified that “there’s

a case report of an individual who developed flash pulmonary edema” during an execution with

pentobarbital, “but he had underlying heart issues, specifically mitral valve issues, as well as

other heart problems. So his heart was already compromised when the flash pulmonary edema

occurred.” ECF No. 271 at 18 (Evid. Hr’g Tr., 9/18/20) (emphasis added). Dr. Crowns went on

to explain that in that individual’s situation, “his flash pulmonary edema was the result of the

fact that he already had a compromised heart which then resulted in him developing edema more

rapidly than normal.” Id. In the supplemental declaration, Dr. Crowns contends that this case

study involved a patient experiencing heart failure, but that Mr. Higgs is not experiencing heart

failure. See generally ECF No. 380-5 (Crowns Decl., 12/30/20). In any event, Dr. Crowns does

not, claim that heart failure is a necessary precondition for the development of flash pulmonary

edema in response to a massive dose of barbiturate, nor does he undermine Dr. Zivot’s

explanation of the mechanism that would place Mr. Higgs at increased risk of flash pulmonary

edema.

         In sum, Mr. Higgs’s symptomatic COVID-19 infection, in combination with his

underlying asthma and mitral valve regurgitation, place him at substantially greater risk of

suffering severe pain during his execution.

                4.      If Defendants Execute Plaintiffs Pursuant to the 2019 Protocol, They Are
                        Virtually Certain to Experience Flash Pulmonary Edema

         Extensive expert evidence establishes that Plaintiffs are virtually certain to experience the

pain and suffering of flash pulmonary edema during their executions—a condition that is further

exacerbated as a result of their COVID-19 infections. See ECF No. 371 at 8-10 (Higgs Mem.,

12/23/20); ECF No. 375-1 at 6-7 (Johnson Mem., 12/23/20). Defendants’ reliance on the

declarations of Dr. Antognini and Dr. Crowns does nothing to undermine the credible evidence


                                                  10
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 15 of 30




that Plaintiffs have put forward on this front.6 To start, relying on Dr. Antognini, Defendants

again contend that pentobarbital will prevent the prisoner from “feel[ing] the sensation” of flash

pulmonary edema. Opp. at 12. But the Court has already discredited Dr. Antognini’s testimony

in this regard, and it has instead accorded greater weight to Dr. Van Norman’s explanation that

pentobarbital and other barbiturates merely inhibit the person’s responsiveness to pain rather

than his or her conscious awareness of that pain. See ECF No. 261 at 36, 39 (Mem. Op.,

9/20/20). Defendants offer no reason why the fifth supplemental declaration of Dr. Antognini is

any more persuasive than his previous ones.

       Defendants’ reliance on declarations from Dr. Crowns also fails. Opp. at 13-14. For one

thing, Dr. Crowns’ declarations do not dispute what he said during the evidentiary hearing:

impaired cardiac function from mitral valve damage enhances the likelihood of flash pulmonary

edema. See ECF No. 271 at 18 (Evid. Hr’g Tr., 9/18/20). For another, Dr. Crowns is a

pathologist rather than an epidemiologist.     He is not qualified to offer an opinion on the

pharmacological effects of pentobarbital on the brain, as Drs. Van Norman and Edgar have both

explained. See ECF No. 282-4 ¶ 35 (Van Norman Decl., 9/29/20); ECF No. 282-5 ¶ 6 (Edgar

Decl., 9/28/20). Moreover, Dr. Crowns does not address Mr. Johnson’s COVID-19 diagnosis or

medical records.

       Defendants fare no better arguing the perceived implications of Dr. Van Norman’s

opinion—and indeed the prevailing view of modern anesthesia texts—that pentobarbital causes

flash pulmonary edema while inhibiting only the patient’s responsiveness instead of his or her

consciousness. Opp. at 14-15. Defendants argue that if Dr. Van Norman were correct, then

6
    To the extent the Court credits Defendants’ argument that Plaintiffs’ expert witnesses should
    be discounted as none have “personally examined” Plaintiffs, Defendants’ experts suffer
    from the same purported shortcoming. Opp. at 26.


                                               11
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 16 of 30




millions of patients have been subjected to horrifying experiences while under general

anesthesia, and clinicians would have long since abandoned the use of sodium thiopental as an

anesthetic. Id. at 15.

       This argument fails for numerous reasons. First, Dr. Van Norman does not claim that

routine modern anesthesia is ineffective; rather, she claims that pentobarbital—administered

alone, and in a massive dose—is not sufficient to induce unconsciousness. As Dr. Van Norman

explains, surgical anesthesia involves the administration of multiple drugs, including drugs that

otherwise impair the patient’s brain functions and memory. See ECF No. 24 ¶¶ 16, 61-62 (Van

Norman Decl., 11/1/19) (“During general anesthesia, both pain and awareness are reduced by the

administration of multiple, different classes of potent anesthetic drugs.”). Second, clinicians

have indeed abandoned the use of barbiturates to induce surgical anesthesia. See id. ¶ 25. Third,

the dosage involved in the 2019 Protocol is much larger than would be administered to induce

surgical anesthesia, and a clinical dose—unlike the high dose outlined in the 2019 Protocol—is

unlikely to trigger flash pulmonary edema. See id. ¶ 72 (“Experience in humans and animal

models indicate that flash pulmonary edema occurs virtually immediately during and after high-

dose barbiturate injection[.]”) (emphasis added). Dr. Van Norman has also explained that the

absence of visible distress does not necessarily indicate the absence of conscious suffering. See

ECF No. 282-4 ¶ 7 (Van Norman Decl., 9/29/20).

       Even if the Court were to agree with Dr. Antognini’s opinion that a 5-gram dose of

pentobarbital will make the prisoner insensate—a view as to which the Court has already decided

that Dr. Van Norman provides “the better of the scientific evidence,” see ECF No. 135 at 12

(Mem. Op., 7/13/20)—Dr. Antognini believes that the drug does not have its onset as to brain

functions until 20-30 seconds after administration, in comparison to Dr. Stevens, who opines that



                                               12
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 17 of 30




the drug’s onset is 30 seconds to one minute, see ECF 344-1 ¶ 8 (Stevens Decl., 12/2/20). There

is no dispute that the prisoner will be conscious during that period. And the primary mechanism

of flash pulmonary edema involves the corrosion of lung tissue because of the caustic drug’s

high pH level – before the drug reaches the brain. See ECF No. 282-5 ¶ 5 (Edgar Decl.,

9/28/20). At the very least, then, the prisoner will suffer the excruciating sense of drowning for

up to one minute. Defendants mistakenly cite Bucklew v. Precythe, 139 S. Ct. 1112 (2019), for

the idea that the Eighth Amendment is indifferent to such suffering. In fact, the Court in

Bucklew ruled only that the prisoner’s alternative (nitrogen hypoxia) did not appreciably reduce

the duration of suffering, not that the suffering itself was constitutionally inconsequential. See id.

at 1132.

               5.      Severe Pain from Flash Pulmonary Edema Violates the Eighth
                       Amendment

       Plaintiffs have also established that the pain they are likely to suffer from pulmonary

edema is beyond that required by the Eighth Amendment to justify injunctive relief. See ECF

No. 370 ¶ 28 (Higgs Suppl. Compl., 12/22/20); ECF No. 374 ¶ 28 (Johnson Suppl. Compl.,

12/23/20). Relying on the same misreading of Barr v. Lee, 140 S. Ct. 2590 (2020), that was

recently rejected by the D.C. Circuit, Defendants argue that the pain caused by flash pulmonary

edema falls short of what the Eighth Amendment requires, Opp. at 16-17, and that even if it did

not, Plaintiffs have at most produced insufficient competing expert testimony, Opp. at 11-12, 27-

29. These arguments fail.

       For one, “Lee did not hold that the Eighth Amendment turns its back on needless and

extreme suffering as long as it is caused by flash pulmonary edema.” In re Fed. Bureau of

Prisons' Execution Protocol Cases, 980 F.3d at 134. In fact, the D.C. Circuit wholesale rejected

Defendants’ arguments that Lee “forevermore categorically exempted the federal government's


                                                 13
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 18 of 30




execution protocol from Eighth Amendment scrutiny.” Id. Instead, the D.C. Circuit described

Lee as a limited ruling, addressing only those specific facts and under the conditions of a “last-

minute” stay. Id. Thus Defendants’ assertion that flash pulmonary edema “would not suffice to

establish a violation of the Eighth Amendment” is without legal basis. Opp. at 16.

       Similarly, Defendants’ attempt to compare the conscious experience of flash pulmonary

edema to hanging fails. See Opp. 16-17. Defendants rely on the Sixth Circuit’s ruling in In re

Ohio Execution Protocol Litigation, 946 F.3d 287, 289 (6th Cir. 2019). Leaving aside the fact

that the Sixth Circuit did not “reach a conclusion as to whether pulmonary edema can result in

pain that is so severe as to violate the Eighth Amendment,” ECF No. 135 at 11 (Mem. Op.,

7/13/20), the Court has already explained that the case is distinguishable:

       [T]his case is factually distinct from Ohio Execution Protocol. That case not only
       involved a different execution protocol using a different drug—a three-drug
       protocol employing midazolam as the first drug rather than a one-drug protocol
       relying exclusively on pentobarbital—but it held that the plaintiff had failed to
       provide “evidence showing that a person deeply sedated by a 500 milligram dose
       of midazolam is still ‘sure or very likely’ to experience an unconstitutionally high
       level of pain.” Id. Here, Plaintiffs have amassed an extensive factual record, and
       their experts have concluded that there is a “virtual medical certainty” that the
       2019 Protocol will result in “excruciating suffering.” (Van Norman Decl. at 7.).

Id. Although the Supreme Court vacated the Court’s ruling of July 13, it did not do so by

endorsing the Sixth Circuit’s reasoning. See Barr v. Lee, 140 S. Ct. 2590 (2020).

       Nor is there any merit to Defendants’ assertion that the so-called “competing expert

testimony” they have produced is “sufficient to defeat [Plaintiffs’] motions for injunctive relief.”

Opp. at 29. First, Defendants incorrectly argue that if they can muster any expert declarations

supporting their contentions, that is enough to defeat Plaintiffs’ claims as a matter of law. Even

if competing expert testimony exists, which there is not, the Court is entitled to resolve that

controversy at a hearing.



                                                14
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 19 of 30




       There is no bona fide scientific “controversy” here because Defendants’ expert opinions

are all flawed for reasons discussed above. See supra 10-13. Moreover, if there is a controversy,

Plaintiffs are entitled to have their evidence weighed by the trier of fact to determine its merits.

Cobell v. Norton, 391 F.3d 251, 261 (D.C. Cir. 2004) (“[I]f there are genuine issues of material

fact raised in opposition to a motion for a preliminary injunction, an evidentiary hearing is

required. Particularly when a court must make credibility determinations to resolve key factual

disputes in favor of the moving party, it is an abuse of discretion for the court to settle the

question on the basis of documents alone, without an evidentiary hearing.” (citations omitted)).

By opposing an evidentiary hearing, Opp. at 37, and arguing that Plaintiffs’ motions should be

denied based solely on written declarations which are facially defective, Defendants seek to short

circuit this crucial factfinding process. If indeed a “battle of experts” is sufficient to preclude

injunctive relief, Opp. at 9, the Court should resolve that battle and decide which experts to

credit after an evidentiary hearing.

               6.      Purported Witness Accounts of Recent Executions Do Not Undermine
                       Plaintiffs’ Eighth Amendment Claims

       Defendants also invoke eyewitness accounts of BOP’s own employees, which purport to

describe pain-free executions. Opp. at 15-16. This contention, too, is fatally flawed. As Dr.

Van Norman explains, the “lack of movement, or responsiveness, does not correlate with a lack

of awareness.” ECF No. 282-4 ¶ 37 (Van Norman Decl., 9/29/20). The person’s responsiveness

is not determinative because “clinical studies clearly prove that awareness is present even when

there is no responsiveness.” Id. Moreover, lay observers are not trained to recognize the signs of

respiratory distress. Dr. Edgar explains it is “not surprising that a minority of eyewitness[]

descriptions contain sufficient detail to infer the presence, let alone the time of onset of

respiratory compromise.” ECF No. 282-5 ¶ 3 (Edgar Decl., 9/28/20).


                                                15
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 20 of 30




        In any event, regarding the several recent executions, there are directly conflicting

eyewitness accounts indicating that prisoners indeed suffered. For example, Mr. Bourgeois’

execution took 28 minutes—double the time of Mr. Bernard’s execution—and a disinterested

media witness reported that his torso was “contracting uncontrollably” for “several minutes.”

ECF No. 380-3 at 5-6 (Tel. Conf. Tr., 12/17/20). This witness also reported that Mr. Bourgeois

experienced “stomach rising,” “stomach heaving,” “stomach popping up,” “heaving inside,” and

“sucking inside middle” for periods after receiving his dose of pentobarbital. Id. at 6. As

another example, a disinterested media witness reported that, “almost immediately” after

receiving the lethal injection drugs, Mr. LeCroy “began to jerk and contract uncontrollably” for

“a minute or a bit longer.” ECF No. 282-1 at 1 (Hale Statements, 9/24/20). Mr. LeCroy’s eyes

“shut during this time” and “[h]is mouth also fell halfway open.” Id.

        This evidence undermines the purported “eyewitness accounts” of Defendants’ own

biased employees. See ECF No. 282-5 ¶ 5 (Edgar Decl., 9/28/20); id. ¶ 2 (concerning William

LeCroy) (concerning Wesley Purkey); ECF No. 282-4 ¶ 6-37 (Van Norman Decl., 9/29/20)

(concerning Mr. Purkey); ECF No. 282-1, 282-2, 282-3 (media witness accounts concerning Mr.

LeCroy); see also Danielle Cinone, Struggling for Life, The U.S. Sun (Nov. 20, 2020),

https://www.the-sun.com/news/1829845/execution-murderer-kidnapped-raped-teen-1994-bury-

alive/ (stating that Orlando Hall “winced, twitched and gasped for breath in his final moments

after being given a lethal injection last night”).

                7.      Plaintiffs Have Proposed Feasible Alternatives

        Defendants also attack Plaintiffs’ proposed alternatives as insufficient to meet the second

prong of Glossip. Opp. at 29-34. Indeed, all three options that Plaintiffs have identified—the

addition of an analgesic, firing squad, or postponement—are “feasible, readily implemented, and



                                                     16
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 21 of 30




in fact significantly reduce[s] a substantial risk of severe pain.” Glossip v. Gross, 576 U.S. 863,

877 (2015) (alteration in original) (quoting Baze v. Rees, 553 U.S. 35, 52 (2008)).

       As for the proposal of administering an opioid or other analgesic before the pentobarbital,

Defendants recycle Dr. Antognini’s view that no such opioid is necessary because pentobarbital

will make the prisoner insensate. Opp. at 35. This merely begs the essential question, and fails

to confront the reality that the addition of a pre-dose analgesic would be both simple and readily

available. See ECF No. 135 at 15 (Mem. Op., 7/13/20) (finding pre-dose to be “a simple

addition to the execution procedure that is likely to be as effective as it is easily and quickly

administered”). And, again, the Court has already determined that Dr. Antognini’s opinion does

not “carry much weight” on these topics. ECF No. 261 at 39 (Mem. Op., 9/20/20). For that

matter, Defendants’ attack on the analgesic alternative does not acknowledge this Court’s

acceptance of that alternative—which was neither criticized nor overturned on appeal by the

D.C. Circuit or Supreme Court. See ECF No. 135 at 13-15 (Mem. Op., 7/13/20). Indeed, the

D.C. Circuit recently rejected Defendants’ same novelty and feasibility objections to the two-

drug alternative:

       The combination of drugs as part of lethal injection protocols has been used by
       both states and the federal government, and is still used in a number of
       jurisdictions. See, e.g., J.A. 384–388; Glossip, 576 U.S. at 869. The two-drug
       protocol also fits squarely within the plain text of the federal execution protocol,
       which provides that the method of execution is the “intravenous injection of a
       lethal substance or substances[.]” 28 C.F.R. § 26.3(a)(4). To be sure, Plaintiffs
       propose using two drugs rather than the three drugs used in many capital-
       punishment jurisdictions. But that change eases the logistics of known protocols,
       and does so by adding a commonly used and available pain reliever.

In re Fed. Bureau of Prisons’ Execution Protocol Cases, 980 F.3d at 133.7


7
    Defendants argue that the BOP declined to adopt an opioid method because it has never been
    used before. But this Court observed that Nebraska has used fentanyl in a recent execution,
    much as the D.C. Circuit observed that an opioid or other analgesic is “commonly used and
                                                                                              (cont'd)

                                                17
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 22 of 30




        Defendants’ attacks on the firing squad alternative are similarly misguided. Defendants

incorrectly claim that “[e]very court that has considered the issue agrees that a firing squad is not

constitutionally superior to lethal injection.” Opp. at 30. But Defendants fail to acknowledge

this Court’s acceptance of that alternative or explain why or how the Court erred. See ECF No.

135 at 15-18 (Mem. Op., 7/13/20). That is because the Court did not err—the Court’s ruling is

not undermined by Defendants’ expert evidence, which consists of Dr. Antognini’s opinions

from watching two YouTube videos of firing squad executions, one of which took place in 1945.

See ECF No. 352-1 ¶ 34 (Antognini Decl., 12/8/20).

        Defendants’ statistical arguments are similarly unhelpful. They contend that states have

carried out only two firing squad executions since 1980, so that there is insufficient data to

compare the “botch” rate of such executions with those carried out by other methods. Opp. at

31-32. In fact, there have been 34 such firing squad executions since 1900, and none of them

were “botched,” according to the same study that Defendants describe and which the Court has

already credited. See ECF No. 135 at 16 (Mem. Op., 7/13/20).

        Defendants’ attempt to outline “legitimate reasons” for rejecting the firing squad also fail.

See Opp. at 32-34. Once again, Defendants’ argument fails to acknowledge that this Court

previously rejected these same arguments as “circular.” See ECF No. 135 at 17 (Mem. Op.,

7/13/20). Similarly, this Court also previously rejected “Defendants’ final argument . . . that

Plaintiffs’ stated preference for execution by firing squad is insincere.” Id. at 18. Nor does

________________________
(cont'd from previous page)
    available.” Id.; ECF No. 135 at 15 (Mem. Op., 7/13/20) (“[T]he parties agree that Nebraska
    recently used a pre-dose of fentanyl for the precise purpose of reducing the risk of serious
    pain during an execution.”). The D.C. Circuit, then, has already rejected the purportedly
    “legitimate reasons,” Opp. at 30, that Defendants proffer as a basis for casting aside the two-
    drug method altogether.


                                                 18
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 23 of 30




Defendants’ reference to Plaintiffs’ attempts to avail themselves of Virginia law under the FDPA

undermine the sincerity of Plaintiffs’ pleading firing squad as an alternative. This Court squarely

held that the FDPA does not apply, so Defendants’ argument is entirely irrelevant. See ECF No.

378 at 6 (Mem. Op., 12/30/20). Even if it were relevant, asking Plaintiffs to seek access to or

discovery on a method of execution to which they are not currently entitled defies all logic. In

any event, Glossip only requires that Plaintiffs plead an alternative that is “feasible” and “readily

implemented,” Glossip, 576 U.S. at 877 (quoting Baze, 553 U.S. at 52)—it does not require

Plaintiffs to propose an alternative method that is currently authorized by law in the jurisdiction

in which they were sentenced to death.

        Lastly, Defendants briefly argue that Plaintiffs’ third proposed alternative of postponing

their executions until they recover from the negative impacts of their COVID-19 infections “is a

transparent attempt to postpone their execution in the hope that such a delay will permit them to

avoid the implementation of their lawful capital sentences.” Opp. at 34. But this argument is

based on an incorrect premise; in no way do Plaintiffs concede that this alternative contradicts

their underlying Eighth Amendment claim. See id. Indeed, the D.C. Circuit has held that

Plaintiffs have already pled a valid Eighth Amendment claim separate from this as-applied

challenge. In re Fed. Bureau of Prisons’ Execution Protocol Cases, 980 F.3d at 135. To be

clear, Plaintiffs maintain their position that lethal injection of pentobarbital will create significant

risk of suffering flash pulmonary edema in otherwise healthy prisoners. Here, in the context of

Plaintiffs’ current motions, that conclusion is even stronger given their undisputed, symptomatic

COVID-19 infections. Thus, putting aside the illegality of the 2019 Protocol itself, at the very

least, Plaintiffs’ postponement alternative is directed at the specific effects that COVID-19 has




                                                  19
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 24 of 30




had on their lungs and the reduction in those specific risks that postponement would effect. See

ECF No. 374 ¶ 35 (Johnson Suppl. Compl., 12/23/20).

B.     Mr. Higgs and Mr. Johnson Have Established Irreparable Harm

       Plaintiffs, as prisoners set to be executed before they have had a chance to fully litigate

their meritorious claims, will be irreparably harmed without an injunction based on the tangible

risk of severe suffering that they have demonstrated through expert evidence. See Evans v.

Bennett, 440 U.S. 1301, 1306 (1979) (granting stay of execution in light of the “obviously

irreversible nature of the death penalty”); see also Nooner v. Norris, No. 06cv00110, 2006 WL

8445125, at *3 (E.D. Ark. June 26, 2006) (plaintiff showed threat of irreparable harm because if

he suffered pain during his execution, as alleged, the injury would never be rectified); Cooey v.

Taft, 430 F. Supp. 2d 702, 708 (S.D. Ohio 2006) (same); Brown v. Beck, No. 06CT3018, 2006

WL 3914717, at *7 (E.D.N.C. Apr. 7, 2006) (same).

       Numerous courts have held that the mere risk of contracting COVID-19 is sufficient to

establish irreparable harm. See, e.g., Wilson v. Williams, 455 F. Supp. 3d 467, 479 (N.D. Ohio

2020), vacated on other grounds, 961 F.3d 829, 844 (6th Cir. 2020) (“The district court correctly

noted that inmates at Elkton face a risk of irreparable injury if they are infected by COVID-19.”

(emphasis added)); Banks v. Booth, 468 F. Supp. 3d 101, 123 (D.D.C. 2020) (inmate’s “risk of

contracting COVID-19 and the resulting complications . . . is the prototypical irreparable harm”

(emphasis added)), appeal filed, No. 20-5216 (D.C. Cir. July 22, 2020); see also Gayle v. Meade,

No. 20-21553-Civ, 2020 WL 3041326, at *21 (S.D. Fla. June 6, 2020) (“Even in the early days

of the pandemic, and with few exceptions, courts did not hesitate to find irreparable harm as a

result of potential COVID-19 exposure in prison and detention, including in facilities where

there had not been a confirmed case.” (emphasis added)). That conclusion applies with even

greater force here, where Plaintiffs have already contracted COVID-19 and Defendants seek to
                                               20
        Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 25 of 30




execute them before they have recovered and before their as-applied challenges can be fully and

finally litigated.

        Defendants cite to the Supreme Court’s ruling in Lee, arguing that Plaintiffs are

“essentially in the same position as the four moving plaintiffs in Lee.” Opp. at 35. Unlike the

four plaintiffs in Lee, however, Mr. Johnson and Mr. Higgs have each provided evidence that

their medical conditions—and in particular, their recent COVID-19 infections—place them

uniquely at risk of suffering excruciating pain during their executions. Plaintiffs submitted a

series of new expert declarations from two anesthesiologists, Dr. Gail Van Norman and Dr. Joel

Zivot, and a pulmonologist, Dr. Michael Stephen. See ECF Nos. 370 (Higgs Suppl. Compl.,

12/22/20), 374 (Johnson Suppl. Compl., 12/23/20). This Court has ordered an evidentiary

hearing to take place on January 4 and 5, 2021, during which several experts will provide live

testimony. In contrast, this Court had not heard any live testimony by which to judge the

competing expert opinions at issue in Lee. Plaintiffs’ extensive new evidence, which is specific

to their as-applied challenges, demonstrates that Plaintiffs are likely to suffer unnecessary,

protracted, and extraordinary pain if they are executed pursuant to the 2019 Protocol due to their

infection from COVID-19. See ECF No. 371 at 15 (Higgs Mem., 12/23/20); ECF No. 375-1 at

12 (Johnson Mem., 12/23/20).

        Nor, as Defendants argue, do Plaintiffs’ experts somehow make their case “less

compelling” than the circumstances presented in Lee. Opp. at 35-36. As Dr. Van Norman

explains, Plaintiffs “will experience sensations of drowning and suffocation sooner than a person

without COVID-related lung damage and, therefore, their conscious experience of the symptoms

of pulmonary edema will be prolonged.” ECF No. 370-2 at 1 (Van Norman Decl., 12/22/20).

And as explained more fully above, Defendants do not credibly dispute the key facts here: that



                                               21
        Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 26 of 30




Mr. Johnson and Mr. Higgs both have symptomatic COVID-19 infections; that a large majority

of symptomatic COVID patients have significant lung damage; and that COVID-induced lung

damage persists for weeks after symptoms appear to have resolved. Nor do Defendants dispute

that lung damage may increase the risk of pulmonary edema. Defendants hold the keys to that

evidence and have declined to provide it. See Make the Road N.Y. v. McAleenan, 405 F. Supp.

3d 1, 23 (D.D.C. 2019) (noting that “[e]vidence that goes beyond the unverified allegations of

the pleadings and motion papers must be present to support or oppose a motion for a preliminary

injunction” in granting preliminary injunction (alteration in original) (emphasis added) (citation

omitted)), reversed and remanded on other grounds sub nom. Make the Road N.Y. v. Wolf, 962

F.3d 612 (D.C. Cir. 2020). Accordingly, Plaintiffs’ evidence here is even stronger than that

presented in Lee and is sufficient to establish the irreparable harm Plaintiffs will suffer in the

absence of an injunction.

C.      The Balance of Equities and the Public Interest Weigh in Favor of a Preliminary
        Injunction

        The balance of equities and public interest likewise tip in Plaintiffs’ favor. While there is

no “public interest in the perpetuation of unlawful agency action.” League of Women Voters of

U.S. v. Newby, 838 F.3d 1, 12 (D.C. Cir. 2016), “[t]he public interest is served when

administrative agencies comply with their [legal] obligations,” N. Mariana Islands v. United

States, 686 F. Supp. 2d 7, 21 (D.D.C. 2009). In this case, ensuring that Defendants carry out

Plaintiffs’ executions lawfully outweighs any interest in carrying them out rapidly.8



8
     Indeed, Defendants’ interest may actually conflict with the public’s; Defendants have already
     been found in this litigation to have violated both the FDCA, see In re Fed. Bureau of
     Prisons’ Execution Protocol Cases, 980 F.3d at 137, and the FDPA, see ECF No. 345 at 1
     (Mem. Op., 12/6/20), and to have misled the Court, see ECF No. 378 at 5 (Mem. Op.,
     12/30/20). In fact, just recently, a high ranking BOP officer publicly celebrated the
                                                                                              (cont'd)

                                                 22
        Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 27 of 30




        As with previous motions for injunctive relief, Defendants do not attempt to address

Plaintiffs’ arguments on this point. See, e.g., ECF No. 22 at 30 (Lee Reply Mem., 11/1/19)

(noting that Defendants failed to address the same arguments with respect to Plaintiff Lee’s

motion). Instead, as before, Defendants cite to the “interests of [Plaintiffs’] victims, the victims’

families, and the public.” Opp. at 36. As this Court has already recognized, though, these

arguments lack merit:

        While the government does have a legitimate interest in the finality of criminal
        proceedings, the eight years that it waited to establish a new protocol undermines
        its arguments regarding the urgency and weight of that interest. Other courts have
        found “little potential for injury” as a result of a delayed execution date. See, e.g.,
        Harris v. Johnson, 323 F. Supp. 2d 797, 809 (S.D. Tex. 2004). This court agrees
        that the potential harm to the government caused by a delayed execution is not
        substantial.

ECF No. 50 at 14 (Mem. Op., 11/20/19). Accordingly, the Court should once again

determine that the balance of the equities and public interest both weigh in favor of

Plaintiffs.

D.      Defendants’ Argument Against an Evidentiary Hearing Is Moot

        Defendants’ concede “that the Court has already granted [Plaintiffs’] request for an

evidentiary hearing on the COVID-19 question.” Opp. at 37. Indeed, upon agreement between

the parties, the Court has already scheduled the date, time, and method of the hearing. See

Minute Order, 1/1/21. Accordingly, Defendants’ argument against a hearing is moot. See, e.g.,

McNeil v. Harvey, No. 17-1720, 2019 WL 1003582, at *4 (D.D.C. Feb. 28, 2019) (denying as

moot an “argument that . . . has been decided on by the Court”); see also ECF No. 265 at 5

(Mem. Op., 9/20/20) (dismissing claims that “have been resolved”).
________________________
(cont'd from previous page)
     executions on social media, including that of Mr. Johnson. See Ex. 5 (Vice News Article,
     12/29/20).


                                                  23
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 28 of 30




       Even if the Court had not already granted the request for an evidentiary hearing,

Defendants’ arguments against it also fail. Opp. at 37. Although Defendants argue that Local

Civil Rule 65.1(d) provides the Court with authority to decline to hear live testimony, see id., a

hearing is appropriate when the Court must resolve materially conflicting evidence and decide

which testimony to find credible. Cobell, 391 F.3d at 261; Proctor v. District of Columbia, 310

F. Supp. 3d 107, 113 (D.D.C. 2018). Indeed, Defendants concede that “the parties have again

presented competing expert testimony” on the issue. Opp. at 37. It is perverse, then, for

Defendants to resist a hearing so that such disputes can be resolved by the trier of fact.


III.   CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant their

motions for preliminary injunctions.




                                                 24
      Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 29 of 30




Dated: January 3, 2020             Respectfully submitted,

                                   /s/ Donald P. Salzman
                                   Donald P. Salzman, D.C. Bar Number #479775
                                   SKADDEN, ARPS, SLATE,
                                       MEAGHER & FLOM LLP
                                   1440 New York Avenue, N.W.
                                   Washington, DC 20005-2111
                                   (202) 371-7983

                                   Alexander C. Drylewski
                                    (admitted pro hac vice)
                                   SKADDEN, ARPS, SLATE,
                                      MEAGHER & FLOM LLP
                                   One Manhattan West
                                   New York, NY 10001
                                   (212) 735-3278

                                   Counsel for Plaintiff Corey Johnson

                                   /s/ Alex Kursman
                                   Alex Kursman
                                   Devon Porter
                                   Federal Community Defender Office, E.D. Pa.
                                   601 Walnut Street, Suite 545 West
                                   Philadelphia, PA 19106
                                   (215) 928-0520

                                   Counsel for Plaintiff Dustin Higgs




                                     25
       Case 1:19-mc-00145-TSC Document 383 Filed 01/03/21 Page 30 of 30




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd of January, 2021, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will then send notification of such filing to

all parties and counsel included on the Court’s Electronic Mail notice list.




                                              /s/ Donald P. Salzman
                                              Donald P. Salzman, D.C. Bar Number #479775
                                              SKADDEN, ARPS, SLATE,
                                                  MEAGHER & FLOM LLP
                                              1440 New York Avenue, N.W.
                                              Washington, DC 20005-2111
                                              (202) 371-7983
Case 1:19-mc-00145-TSC Document 383-1 Filed 01/03/21 Page 1 of 5




                   EXHIBIT 1
       Case 1:19-mc-00145-TSC Document 383-1 Filed 01/03/21 Page 2 of 5




                          DECLARATION OF JESSICA JOHNSON
                             PURSUANT TO 28 U.S.C. § 1746

       1.      My name is Jessica Johnson. I am employed as an investigator by the Federal

Community Defender Office for the Eastern District of Pennsylvania.

       2.      I have known Dustin Higgs for approximately 9 years. I communicate with him

regularly by visiting, talking on the phone, emailing and writing letters.

       3.      On December 17, 2020, our office was notified by Alexis McGee of the Bureau of

Prisons that Dustin Higgs had tested positive for Covid-19. Following this, I contacted Dustin

Higgs’s son, Da’Quan Darby, who had visited with Mr. Higgs on December 13 and 14. Mr.

Darby stated that he was not surprised to hear his father tested positive for the virus because his

father was coughing, had the chills, and was displaying symptoms consistent with the virus

during their visits. Mr. Darby said he recognized the symptoms right away. He works as a Direct

Support Professional providing assistance to disabled clients recovering from serious illness. In

his professional capacity, Mr. Darby worked with a client who had Covid-19.

       4.      On December 18, 2020, our office spoke with Dustin Higgs. He reported sinus

troubles, sniffles and a headache. Dustin said he received a second Covid test on this date that

was sent to an outside lab.

       5.      On December 19, 2020, our office spoke with Dustin Higgs. He sounded

extremely ill, and was nearly impossible to understand for the first 45 minutes of the call. After

that time, his voice got a little better but he was coughing, and said his throat was bothering him.

He reported that there is a woman on the prison medical staff (name unknown) who comes at

least once a day to see how he is feeling.

       6.      On December 22, 2020, I spoke with Dustin Higgs. He reported a headache,

stuffed nose, and persisting sinus trouble. He also reported labored breathing, and that the prison
       Case 1:19-mc-00145-TSC Document 383-1 Filed 01/03/21 Page 3 of 5




was checking his blood oxygen level. As for his headaches, Dustin explained that they were

severe – more severe than migraine headaches he gets. He described the pain as “a turn-the-lights

out headache,” and “like an elephant standing on my head.” He was also experiencing shivers

and body aches similar to the flu.

       7.      Mr. Higgs recounted that his symptoms first became bad on Sunday, Monday and

Tuesday, December 13 to 15, when he had a slight fever. Then, from Wednesday to Friday,

December 16 to 18, he felt a bit better. But on Saturday December 19, his headache was terrible,

and he begged the nurse to give him something. He took 6 Tylenol (two at a time, every half an

hour) and he tried to lay down, but that didn’t help. (He is allergic to ibuprofen so could not take

that.) He could not even open his eyes, the pain was so bad. By December 22, his headache pain

had lessened somewhat but was like a migraine and still very painful.

       8.      On December 23, 2020, our office spoke with Dustin Higgs. He reported feeling

roughly the same as the day before, with headaches being the worst part of his symptoms, and

continued labored breathing.

       9.      On December 24, 2020, our office spoke with Dustin and he had a bad headache,

labored breathing and sinus congestion.

       10.     On December 25, 2020, our office spoke with Dustin Higgs. He reported labored

breathing but that his pulse oximeter readings have been 100. He reported that he is asked three

times a day how he is feeling. His headache was still present but less painful. He continued to

have a stuffy noise. He generally reported feeling like the symptoms cycle.

       11.     On December 26, 2020, our office spoke with Dustin Higgs and he reported that

his breathing was still a little labored and he was stuffed up. His headache was better than the

day before.
       Case 1:19-mc-00145-TSC Document 383-1 Filed 01/03/21 Page 4 of 5




       12.     Da’Quan Darby and his sister visited Dustin Higgs on December 27 and

December 28. Mr. Darby reported that his dad seemed a little better during this visit (than his

last visit) but was still showing symptoms of Covid-19 including a headache. Mr. Darby

observed his father sniffling and wiping his nose both days. Moreover, Dustin told Mr. Darby

that he woke up feeling like he had strep throat that morning.

       13.     On December 28, 2020, our office received partial updated medical records on

Dustin Higgs. The records noted that on December 27, Dustin had a mild stuffy nose with nearly

resolved headache and no other symptoms. However, when our office spoke with Dustin on the

28, he explained that he had reported labored breathing and a headache on the 27. On the 28,

Dustin was still experiencing a little labored breathing and a mild headache. He reported these

symptoms on this date to prison medical staff as well.

       14.     On December 29, 2020, our office spoke with Dustin Higgs. He reported a mild

headache and mild shortness of breath, and sounded congested.

       15.     On December 30, 2020, a lawyer from our office visited Dustin at Terre Haute,

where she observed Dustin blowing his nose and coughing during the visit. He sounded

congested and stuffed up. Another team member spoke with him later in the day on the

telephone, and Dustin sounded congested. Dustin reported that he still had labored breathing and

had just gotten a chest x-ray.

       16.     On December 31, our office spoke with Dustin and he made sniffling sounds

frequently, and reported a headache that was not so bad. He described being intermittently

unable to get comfortable breathing or clearing his sinuses and lungs. He said he was taking

more puffs on the rescue inhaler.
       Case 1:19-mc-00145-TSC Document 383-1 Filed 01/03/21 Page 5 of 5




       17.    I declare under penalty of perjury that the foregoing is true and correct to the best

of my personal knowledge, information and belief.




Dated: 1/3/2021                                      JJohnson /s/
                                                     Jessica Johnson
Case 1:19-mc-00145-TSC Document 383-2 Filed 01/03/21 Page 1 of 7




                   EXHIBIT 2
       Case 1:19-mc-00145-TSC Document 383-2 Filed 01/03/21 Page 2 of 7




                       DECLARATION OF DR. MITCHELL GLASS
                           PURSUANT TO 28 U.S.C. § 1746

I, Mitchell Glass, M.D., being of sound mind and lawful age hereby state under penalty of

perjury as follows:

       1.      I am the CEO and Managing Director of Chronic Airway Therapeutics, Inc., a

company focused on novel treatments for lung diseases including the full spectrum of asthma

and chronic obstructive pulmonary disease (COPD). I am Chief Medical Officer of Strados

Labs, Inc., a company focused on the development and commercialization of a novel wearable

stethoscope. I am the Chairman and CEO of Accolade Pharma, LLC, a company focused on the

development of novel formulations and presentations of zafirlukast, which I developed for

Zeneca PLC (now Astra Zeneca) for the treatment of asthma. I am the founder of Contagion

Preparedness Consortium, Inc, a company focused on discovery, development, and utilization of

a novel antibody test for SARS COV-2 infection. I am frequently called upon by colleagues to

assist in the development of novel diagnostics and therapeutics.

       2.      I graduated from University of Chicago (Pritzker) School of Medicine in 1977.

Thereafter, I completed a residency in internal medicine at Presbyterian University of

Pennsylvania Medical Center and a fellowship at the University of Pennsylvania. I am board

certified by the American Board of Internal Medicine in Internal Medicine, Pulmonary Medicine,

and Critical Care Medicine. A copy of my curriculum vitae is attached as Exhibit 1.

       3.      In forming my opinion, I reviewed the Bureau of Prisons’ Execution protocol;

medical records for Dustin Higgs; and declarations from Drs. Antognini, Crowns, Edgar, Locher,

Stephen, Stevens, Van Norman, and Zivot. In addition, I have reviewed the medical literature

with respect to barbiturates, SARS COV-2 infection (COVID-19), relevant aspects of asthma,

and recent advances in aspirin exacerbated respiratory disease (AERD).

                                                1
       Case 1:19-mc-00145-TSC Document 383-2 Filed 01/03/21 Page 3 of 7




Opinion 1. His severe asthma places him at heightened risk for a major asthma attack in
response to any trigger that causes release of histamine.


       4.      Mr. Higgs has aspirin exacerbated respiratory disease (AERD), which is one

aspect of his severe asthma. Mr. Higgs meets all of the criteria for a diagnosis of AERD, a form

of asthma consisting of three complementary findings: asthma; intolerance to aspirin or NSAIDs;

and nasal polyposis. The record from Mr. Higgs’s extensive sinus surgery, including the removal

of polyps (polypectomy 2010) clearly describes that he is ibuprofen (NSAID) intolerant and that

he has an extremely high percentage of eosinophils (white blood cells increased in allergic

asthma). His bone marrow examination demonstrated no intrinsic hematological disease, and the

opinion of (Dr. Jabbour, Hematologist) concludes that his eosinophilia is due to his allergic/

asthmatic condition. The fact that Mr. Higgs has AERD establishes that his asthma is severe.

       5.      Contrary to Dr. Locher’s opinion (¶ 4), Mr. Higgs did require systemic

corticosteroids during his confinement. He also used a nebulizer in the past, which is associated

with more severe symptoms.

       6.      Although Dr. Locher relies on the fact that Mr. Higgs can exercise (¶ 4), exercise-

induced asthma is a distinct form of asthma. The fact that Mr. Higgs is able to exercise is not

incompatible with a diagnosis of AERD or severe asthma.

       7.      Mr. Higgs’s asthma is currently fairly well controlled by medications, and so his

symptoms on a day-to-day basis are not usually severe. But importantly, the baseline respiratory

functioning of Mr. Higgs is not helpful in ascertaining his risk for a life-threatening asthma

“attack”. The course of AERD is often labile, with periods of few symptoms interrupted by

significant exacerbation. In particular, his AERD means that his asthma is severe by definition,




                                                 2
       Case 1:19-mc-00145-TSC Document 383-2 Filed 01/03/21 Page 4 of 7




and that he is highly susceptible to experiencing a serious and life-threatening asthma attack in

response to a pulmonary insult.

Opinion 2: The massive dose of barbiturate will, to medical certainty, trigger an immediate
asthma attack and closing of Mr. Higgs’s airways, which will result in a terrifying period of
breathlessness that can last minutes, or until either pulmonary edema or cardiac failure results in
death.

       8.      There are two effects of barbiturates in patients with asthma that are significant

and relevant to Mr. Higgs. The first is that the massive bolus of an alkaline substance (pH 11),

will arrive in the blood vessels in less than one second and instantaneously cause his airways to

shut down. The pH of blood is about 7.4, and pH is measured on a logarithmic scale. A pH of

11 is therefore extremely caustic. If a person with AERD is injected with a large dose of a

highly caustic substance, this event will trigger a massive asthma attack.

       9.      The second effect is that a very high dose of pentobarbital will cause a primary

metabolic alkalosis (increased base in his blood), which would normally be compensated by a

decrease in breathing (ventilation). However, Mr Higgs’s response to his asthma attack will be to

try to increase his breathing rate, causing further pain within seconds of his injection. The

hallmarks of severe acute asthma are smooth muscle contraction which narrows the airway, and

the outpouring of mucus from glands that line the airway. If the airway narrowing and mucus

secretion lasts minutes, white blood cells including eosinophils (inflammatory cells) are drawn

into the airway causing pain on breathing. Mr. Higgs’s long term asthma has caused thickening

of the walls of his airways and increased the number of mucus glands and cells (goblet cells),

each of which will heighten this response. In addition, his COVID-19 infection will have

already drawn inflammatory cells into his lungs, thereby worsening his immediate air hunger and

pain as occurs with the inhalation of any noxious gas.




                                                 3
       Case 1:19-mc-00145-TSC Document 383-2 Filed 01/03/21 Page 5 of 7




       10.     The injection of pentobarbital will trigger a massive asthma attack in Mr. Higgs

within approximately one second. The intravenous injection of pentobarbital goes directly from

the site of injection to the right side of the heart and then is delivered into the pulmonary

circulation. This highly concentrated dose of pentobarbital is diluted only by blood that has also

returned to the right side of the heart in the space of one heartbeat – which would take one

second at a heart rate of 60 beats/ minute. The pentobarbital is pumped directly into the

pulmonary circulation, where it will trigger an immediate asthma attack of the larger airways, as

well as serum leakage into the smallest (“peripheral”) airways. For Mr. Higgs, these peripheral

airways have also been recently damaged by his COVID-19 infection.


Opinion 3: Mr. Higgs’s prior experience with asthma and reliance on an inhaler to relieve his
symptoms will exacerbate the pain and suffering associated with this terminal asthma attack.

       11.     Mr. Higgs has made regular use of a beta agonist bronchodilator to relieve

symptoms of shortness of breath or difficulty breathing (dyspnea) associated with his asthma.

Unlike the average person who experiences acute shortness of breath, the patient with asthma is

immediately aware of what is occurring and how to recover. In my experience treating asthma

patients and developing pharmaceuticals to treat asthma, the asthmatic patient will volunteer that

an empty or malfunctioning inhaler is a source of immediate terror. Therefore, the inability to

access his inhaler places Mr. Higgs at heightened risk of a painful and terrifying experience

during his execution.

       12.     The medical chart notes that while Mr. Higgs regularly skipped use of his inhaled

corticosteroid (ICS), he regularly used his inhaler to relieve his shortness of breath.




                                                  4
        Case 1:19-mc-00145-TSC Document 383-2 Filed 01/03/21 Page 6 of 7




        13.     The significance is that Mr. Higgs came to rely on his inhaler and to be reassured

that it was always “at hand”. When his airways close after he receives a high dose of

pentobarbital, he will not be able to access his inhaler, increasing his pain, terror, and suffering.

Opinion 4: COVID-19 infection will accelerate and enhance the pain and suffering of Mr.
Higgs with or without flash pulmonary edema.

        14.     COVID-19, even in mildly symptomatic or asymptomatic patients, is associated

with lung inflammation.

        15.     Inflammatory mediators such as histamine and leukotrienes are increased in the

airways of asthmatic patients. These mediators are pre-formed in mast cells that are increased in

patients with asthma and released immediately upon stimulation. The asthmatic airway is more

sensitive to triggers that cause release of these mediators. Upon release from cells that line the

airways, these mediators cause conscriction of the airways along with mucus production and

secretion.

        16.     COVID-19 further guarantees that the response to the bolus of pentobarbital will

trigger an immediate asthma attack, the duration of which could last minutes. COVID-19

infection damages the smallest (peripheral) airways. This peripheral damage would not be

visible on a chest x-ray, so Mr. Higgs’s recent chest x-ray does not establish that Mr. Higgs has

not experienced lung damage.

        17.     The effects above are medically certain. While Mr. Higgs may ultimately

succumb to pulmonary edema, the bronchoconstriction, mucus plugging and inflammation

affecting his airways and triggered by the bolus of barbiturate will result in minutes of struggling

prior to his death.

        18.     I hereby certify that the facts set forth above are true and correct to the best of my

personal knowledge, information and belief, subject to 28 U.S.C. § 1746.

                                                  5
Case 1:19-mc-00145-TSC Document 383-2 Filed 01/03/21 Page 7 of 7
Case 1:19-mc-00145-TSC Document 383-3 Filed 01/03/21 Page 1 of 10




                    EXHIBIT A
     Case 1:19-mc-00145-TSC Document 383-3 Filed 01/03/21 Page 2 of 10
                                    CURRICULUM VITAE
                                        Mitchell Glass, M.D.

HOME AND BUSINESS ADDRESS:

                        902 N. Broom Street
                        Wilmington, DE 19806
                        302-652-3389
                        302 652-2279 FAX
                        mglassmd@aol.com (e-mail)

EDUCATION:
        1973            A.B. Special Honors in Biology, University of Chicago
        1977            M.D. University of Chicago

POSTGRADUATE TRAINING, FELLOWSHIP AND FACULTY APPOINTMENTS:
        1977-1983       Residency in Internal Medicine, Presbyterian University of Pennsylvania
                        Medical Center
                        Fellowship in Pulmonary Medicine, University of Pennsylvania
                        Post-doctoral fellowship in Respiratory Physiology, University
                        of Pennsylvania

        1985-1988       Assistant Professor Medicine and Physiology, University of Pennsylvania
                        Attending Physician, Pulmonary Section, Graduate Hospital (Philadelphia)



INDUSTRIAL EXPERIENCE
2012 – Present:         Executive Vice President of Research & Development, Chief Medical
                        Officer, and Executive Director, Invion LTD (Brisbane QLD, Australia)
                        Consultant to start-up pharmaceutical and device companies
2007 – Present:         CMO and Director, OrphageniX, Inc (targeted gene alteration,
                        oligonucleotide therapy)
2007 – 2013:            Founder and CEO, SleepTrials, Inc.
2010 – 2012:            CEO and Director, Axeuron LLC (smoking cessation therapeutics)
July 2005 – 2010:       Chair, Scientific Advisory Board (Clinical), Topigen, Inc., (Montreal PQ,
                        Canada)
May 2005 – June 2008: CEO and Director, Aqumen NA, Inc. (Japanese ophthalmic biotech);
                        Director, Aqumen KK
Oct. 2004 – June 2006: Chief Scientific Officer, University City Science Center (Philadelphia, PA)
May 2003 – June 2004: Board Director, President and COO, geneRx+
2004:                   Director of PERI Course DDMS-1; developed course curriculum for early
                        drug development
    Case 1:19-mc-00145-TSC Document 383-3 Filed 01/03/21 Page 3 of 10




1997 – 2003:     Chief Medical Officer, Senior Vice President of Strategic Drug Development,
                 Clinical Development and Regulatory Affairs, AtheroGenics, Inc. (Alpharetta,
                 GA)
                 Responsibilities included:
                       •   Managing annual budget that grew from $250,000 to > $20 million
                       •   Filing 5 INDs and acting as senior representative to HPFB and FDA
                       •   Initial and subsequent clinical plans for AGI-1067, AGIX 4207 and
                           AGI-1096
                       •   Corporate Officer, Member of IPO Team
                       •   Establishing and managing a new development department that
                           grew from n =1 to 29, including Development Chemistry, Toxicology,
                           ADME and Biometrics/Data Management, Clinical Research and
                           Safety; Regulatory Affairs and Quality Assurance
                       •   Chairman of Pharmaceutical Review Board for integration of
                           Research and Development
                       •   Acting VP licensing and corporate development 3/01 to 6/02
                 Activities/accomplishments included:
                       •   Out-licensing of diagnostic in-licensed in 1997; in-licensing second
                           AGI platform (11patents around MEKK technology) from National
                           Jewish MRC (Denver)
                       •   Founding member of Executive Committee
                       •   Presenter to potential investors and negotiator with all potential
                           corporate partners
                       •   Execution of 10 Phase 1 studies (3 NCEs)
                       •   Successful completion and reporting of Phase 2 study (AHA plenary
                           session)
                       •   Advancement of second NCE into Phase 2 and 3rd NCE into
                           licensing discussions
                       •   Presentation of first and second strategic plan for AGI to Board of
                           Directors
                       •   Successful IPO of AtheroGenics, Inc (AGIX) August 2000
                       •   AGI Chair of Joint Management Committee with Schering Ploug for
                           co-development of AGI-1067: 10/99-10/01 (dissolution of
                           collaboration)
1999:            Faculty and course director PERI Course (DDMS-1) for doctors entering
                 pharma
1997:            Consultant in clinical research and development to biotech and public
                 companies
    Case 1:19-mc-00145-TSC Document 383-3 Filed 01/03/21 Page 4 of 10




1995 – 1996:      Vice President and Director, CardioPulmonary (Pulmonary/Diabetes)
                  Therapeutic Unit Clinical Research, Development and Medical Affairs,
                  SmithKline Beecham Pharmaceuticals
                  Responsibilities included:
                      • Managing budget > $150 million and team of 55 FTEs (including 3
                           VPs)
                      • All aspects of phase 2 through 4 studies across a range of > 20
                           NCEs;
                      • Initial and subsequent clinical plans for NCEs (compound selection)
                      • Licensing diligence
                      • Providing strategic input as Senior Clinical Member of
                           Cardiopulmonary TAT
                      • Filing NDA and MAA for TEVETEN, COREG (Heart Failure)
                      • Successful End of Phase 2 meeting and Phase 3 strategy for
                           AVANDIA


1988 – 1995:      ICI Pharmaceutical Group and Zeneca PLC (Wilmington, DE)
                  Responsibilities included:
                      •    Managing budget that grew from $165,000 to > $30 million
                      •    Filing 7 INDs and all aspects of phase 1 studies across a range of
                           NCEs;
                      •    Initial and subsequent clinical plans for ICI 204,219 (ACCOLATE)
                      •    Developing, executing and reporting phase 2 studies for 5
                           pulmonary products
                      •    Establishing and managing a new therapeutic team that grew from n
                           =1 to > 30
                      •    Providing strategic input to all pulmonary and allergy projects
                      •    International project Physician responsibility for ACCOLATE
                           including Europe and Japan
                      •    Preparation of NDA and MAA for ACCOLATE

SPECIALTY CERTIFICATION:


       1980       American Board of Internal Medicine
       1984       Pulmonary Medicine (A.B.I.M.)

LICENSURE:        PA MD 022820-E (inactive)


AWARDS, HONORS, AND MEMBERSHIP IN HONORARY SOCIETIES:
1980-1981         Pennsylvania Thoracic Society Fellow
    Case 1:19-mc-00145-TSC Document 383-3 Filed 01/03/21 Page 5 of 10




1982-1983            American Thoracic Society Fellow
1984-1987            E.L. Trudeau Fellow, American Thoracic Society
1973                 Member, Sigma Xi
1980                 Member, American Thoracic Society
1991                 Member, American Academy Allergy & Immunology
1991-1999            Member, Board of Directors, American Lung Association (ALA) of Delaware
1991-1993            Chairman, Medical Awareness Subcommittee,
                     International Pharmaceutical Aerosol Coalition (PACC/IPAC)
1993-1996            Executive Board, American Lung Association (ALA) Delaware
1996-1997            President-Elect, Delaware Thoracic Society
1997-1998            President, Delaware Thoracic Society
1997                 Volunteer Excellence Award in Organizational Effectiveness; American Lung
                     Association (National Leadership Meeting)
1997-1998            American Lung Association (national), Research Coordinating Committee
1998                 ALA Scientific Advisory Board; Volunteer Leader Task Force on Self
                     Assessment and Strategic Planning
1999-2001            ALA: Member of Strategic Planning Committee (responsible for creation of
                     nationwide strategic plan adopted in 2001)
2002-2008            Board of Governors, University of Chicago. Oversight Committee for Alumni
                     Affairs
2002-2016            Course Director, Drug Development for Medical Scientists (PERI)
                     Lectures: Good Clinical, Manufacturing and Laboratory Practices
                               What Big Pharma and Small Pharma/ Biotech Value
2009-Present         Board of Advisors, ALA Delaware
2009-Present         Steering Committee University of Chicago Life Sciences (East Coast)
2017-Present         Scientific Advisory Board, Cystic Fibrosis Development, UCSF


Employment History


1988 – 1995:         Senior/Executive Director, Zeneca Pharmaceuticals International Head of
                     Pulmonary Drug Development
1995 – 1996:         Vice President and Director of CardioPulmonary Therapeutics, SmithKline
                     Beecham
1997 – 2004:         Senior Vice President and Chief Medical Officer, AtheroGenics, Inc. (AGIX)
2005 – 2006:         Chief Scientific Officer, University City Science Center
2007 – 2011:         Chief Medical Officer and Director, Aqumen Pharmaceuticals (United States
                     and Kyushu, Japan)
2011 – 2019:         Executive Vice President, Chief Medical Officer, and Executive Director,
                     Invion LTD
2015 – Present:      Principal, Broom Street Associates LLC
    Case 1:19-mc-00145-TSC Document 383-3 Filed 01/03/21 Page 6 of 10




2019 – Present:   CEO and Director, Chronic Airway Therapeutics
                  CEO and Chairman, Accolade Pharma LLC
                  Chief Medical Officer, Strados Labs (wearable stethoscope)
2020 – Present:   Chief Business Officer and Director, Contagion Preparedness Consortium
   Case 1:19-mc-00145-TSC Document 383-3 Filed 01/03/21 Page 7 of 10




ORIGINAL PAPERS:

   1. Glass M, Kaplan JE, Macarak JE, Aukberg SA, Fisher AB, Serum fibronectin is elevated
       during normobaric and hyperbaric oxygen exposure in rats. Am. Rev. Respir. Dis 130:237-
       241, 1984.
   2. Glass M, Sutherland MW, Forman HJ, Fisher AB, Selenium deficiency potentiates paraquat-
       induced lipid peroxidation in isolated perfused rat lung. J. Appl. Physiol. 59:619-622, 1985.
   3. Sutherland MW, Glass M, Nelson J, Lyen Y, Forman HJ, Oxygen toxicity; loss of lung
       macrophage function without metabolite depletion. Journal of Free Radicals in Biology and
       Medicine 1:209-214, 1985.
   4. Glass M, Forman HJ, Rotman EI, Clark JM, Pietra GC, Fisher AB, Bronchoalveolar
       polymorphonuclear leukocytes in pulmonary oxygen toxicity. J. Hyperbaric Medicine, 1:107-
       121, 1986.
   5. Abrams WR, Kucich U, Kimbel P, Glass M, and Weinbaum G. Acute cigarette smoke
       exposure in dogs: the inflammatory response. Exper. Lung Res, 14:459-475, 1988.
   6. Smith LJ, Geller S, Ebright L, Glass M, and Thyrum PT. Inhibition of leukotriene D4-induced
       bronchoconstriction in normal subjects by the oral LTD4, receptor antagonist ICI 204, 219.
       Am Rev Respir Dis, 141:988-992, 1990.
   7. Bernstein JA, Greenberger PA, Patterson R, Glass M, Krell RD, and Thyrum PT The effect
       of the oral leukotriene antagonist, ICI 204, 219, on leukotriene D4, and histamine-induced
       cutaneous vascular reactions in man. JACI, 87: 93-97, 1991.
   8. Glass M. Early results with oral ICI 204,219. Annals New York Academy of Sciences,
       1991:629143-147.
   9. Glass, M. Feasibility of an outcome trial in the preventive therapy of emphysema. Annals
       New York Academy of Sciences, 624:195-208, 1991.
   10. Glass M, Fisher AB, Alveolar lavage fibronectin in pulmonary oxygen toxicity. J. Hyperbaric
       Medicine.
   11. Anthonisen N, Connnett J, Friedman, B, Glass M, Kilday DP, Mingo TS, Rudolphus A,
       Williams GW. Design of a clinical trial to test a treatment of the underlying cause of
       emphysema. AA NY Acad Sci, 624 Suppl: 31-34, 1991
   12. Akers S, Kucich U, Swartz M, Rosen G, Glass M, Rosenbloom J, Kimbel P, Weinbaum G.
       Sensitivity and specificity of plasma elastin-derived peptides in chronic obstructive pulmonary
       disease. Amer. Rev. Respir. Dis, 145: 1077-1081, 1992.
   13. Findlay SR, Barden JM, Easley CB, Glass M. Effect of the oral leukotriene antagonist ICI
       204, 219 in antigen-induced bronchoconstriction in subjects with asthma. J Allergy Clin.
       Immunol. 89:1040-1045, 1992.
   14. Ahn CM, Sandler M, Glass M, Saldeen, T. Effect of a synthetic leukocyte elastase inhibitor
       on thrombin-induced pulmonary edema in the rat. Exper. Lung Res., 19: 125-135, 1993.
    Case 1:19-mc-00145-TSC Document 383-3 Filed 01/03/21 Page 8 of 10




   15. Smith LJ, Glass M, Minkwitz MC. Inhibition of leukotriene D4-induced bronchoconstriction in
       subjects with asthma: a concentration effect study of ICI 204,219. Clin Pharmacol Ther, 54:
       430-436, 1993.
   16. Nathan RA, Glass M, Minkwitz MC. Inhaled ICI 204,219 blocks antigen-induced
       bronchoconstriction in subjects with bronchial asthma. Chest, 105: 483-488, 1994.
   17. Spector SL, Smith LJ, Glass M. Effects of 6 weeks of therapy with oral doses of ICI 204,219,
       a leukotriene D4 receptor antagonist, in subjects with bronchial asthma. (ACCOLATE
       Asthma Trialists Group). Am J Respir Crit Care Med, 150: 618-623, 1994.
   18. Donnelly AL, Glass M, Minkwitz MC, Casale TB. The leukotriene receptor antagonist, ICI
       204,219 relieves symptoms of acute seasonal allergic rhinitis. Amer J Respir Crit Care
       Med, 151: 1734-1739, 1995.
   19. Fish JE et al. Zafirlukast as therapy for mild to moderate asthma: a 13-week multicenter
       study. Clinical Therapeutics: 1997
   20. Tardif JC et al. AGI-1067 and Probucol reduce post angioplasty restenosis after
       percutaneous coronary intervention. Circulation (accepted for publication).

ABSTRACTS (selected):

   1. Blank J, Glass M, Glasgow J, Burdette LJ, Weinbaum G. Acute alveolar damage induces by
       exposure to NO2. Amer. Rev. Respir. Dis. 133:85A, 1986.
   2. Glass M, Akers S., Wederbrand KS, Fibronectin concentration in rats with altered sensitivity
       to hyperoxia. Amer. Rev. Respir. Dis. 135:A143, 1987.
   3. Silverman S, Weinbaum G, Glass M, Alveolar permeability changes induced by acute
       exposure of rats to NO2. Amer. Rev. Respir. Dis. 135:A143, 1987.
   4. Silverman S, Oppenheim DM, Glass M, Weinbaum G. Neutrophil chemotaxis during the first
       twenty-four hours of exposure of rats to 30 ppm NO2. Amer. Rev. Respir. Dis. 135:A94,
       1987.
   5. Nguyenpho HT, Haas K, Glass M. Effect of Vitamin E on occlusion and reperfusion
       arrhythmias and infarct size in canine model. Chest: 1990.
   6. Glass M, Wade M, and Campbell EJ. The establishment of a library of patient samples to
       validate assays of elastase: antielastase balance. Amer. Rev. Respir. Dis. 143: A327, 1991
   7. Nathan RA, Storms WW, Bodman SF, Minkwitz MC, and Glass M. Inhibition by aerosolized
       ICI 204,219, LTD4 receptor antagonist, of allergen-induced bronchoconstriction. J. All. Clin.
       Immunol. 87: 256, 1991.
   8. Smith LJ, Glass M, Miller CJ. Effect of oral ACCOLATE (zafirlukast) on leukotriene D4
       (LTD4)- induced bronchoconstriction in patients with asthma. Amer J Respir Crit Care Med
       151: A378, 1995.
   9. Calhoun WJ, Lavins BJ, Glass M. Effect of ACCOLATE ( zafirlukast) on bronchoalveolar
       lavage fluid (BAL) after segmental antigen bronchoprovocation. Amer J Respir Crit Care
       Med 151: A42, 1995.
     Case 1:19-mc-00145-TSC Document 383-3 Filed 01/03/21 Page 9 of 10




    10. Glass M, Snader LA, Israel E. Effect of the inhaled LTD4 receptor antagonist ICI 204,219 on
        cold air-induced bronchoconstriction in patients with asthma. J Allergy Clin Immunol 93: 295.
        1994.
    11. Spector SL, Miller, CJ Glass M, et al. 13-week dose-response study with Accolate
        (zafirlukast) in patients with mild to moderate asthma. Amer J Respir Crit Care Med 151:
        A379, 1995.
    12. Kemp JP, Glass M, Minkwitz, MC. Onset of action of the leukotriene-receptor antagonist
        zafirlukast ( ACCOLATE) in patients with asthma. J Allergy Clin Immunol. 95: A844, 1995.
    13. Nathan, RA Glass M, Snader LA, et al. Effects of 13 weeks of treatment with ICI 204,219
        (ACCOLATE) or sodium cromolyn (INTAL) in patients with mild to moderate asthma. J
        Allergy Clin Immunol. 95: A990, 1995.
    14. 15 and 16 on AGI-1067 and CART-1 (Circulation 2001 and 2002)

EDITORIALS:

    1. Fisher AB, Forman HJ, and Glass M, Mechanisms of pulmonary oxygen toxicity
        Lung.162:255-259, 1984.
    2. Glass M, Karnovsky M, and Fishman A. Oxygen Free Radicals.           Proceedings of NIH
        symposium Dec 10-12, 1986 Summary of Frontiers in Basic Sciences that Relate to Heart,
        Lung and Blood Diseases Symposium. (published by NIH).


INVITED TALKS (selected)
New York Academy of Science .Early results with ICI 204,219 (NYAS). London, UK. October, 91:
NYAS . Testing novel therapy in preventing emphysema) Orlando, FL May, 91
Eighth Intl Conference on prostaglandins. ICI 204,219; Montreal, Can. July, 92
American Thoracic Society Evening Symposium. Miami, FL May, 92
IBC conference New drugs for asthma (Chairman) Washington, D.C. October, 92
National Asthma Education Prog. Workshop Chair. CFC’s. Washington, Dec 92
AAAI Clinical Research Coordinators’ Course Chicago, IL March 93.
Eur Respir Soc. (ERS) ICI 204,219 Florence, Italy         September, 93
Interasthma. Results with zafirlukast. Jerusalem Israel, October 1993
American Thoracic Society. Evening Symposium Boston MA May, 1994
Eur Respir Soc. Compliance with novel oral therapy. Nice, France October, 94
First global symposium on asthma: Plenary talk on new therapy for asthma. Chicago, IL     July, 95
ERS. Symposium Chairman. Role of pranlukast in pediatric asthma Stockholm. September, 1996
Marcel Dekker Publishers: Role of 5-lipoxygenase products in asthma (Puerto Rico March, 1997)
Conference organizer: “When zero percent is not enough; Atherosclerosis treatment in the era of
coated stents” (Symposium associated with ACC Meeting; symposium proceedings : March, 2002
Regulatory framework for establishing a US subsidiary for Japanese Pharma co.: December 2005
Early Stage East: panelist on venture capital: the entrepreneur’s perspective     May 2008
Booth School of Business University of Chicago: Future of Life Sciences           April 2010
   Case 1:19-mc-00145-TSC Document 383-3 Filed 01/03/21 Page 10 of 10




Bioshares: 25 years of Working with the FDA: Lessons Learned: Queenstown, NZ August 2013
ALA National Expert Panel: Inhalation of cannabinoids: Chairman November 2019
Case 1:19-mc-00145-TSC Document 383-4 Filed 01/03/21 Page 1 of 5




                   EXHIBIT 3
      Case 1:19-mc-00145-TSC Document 383-4 Filed 01/03/21 Page 2 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                       Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                       :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
                 DECLARATION OF PLAINTIFF COREY JOHNSON

      I, Corey Johnson, declare and state as follows:

      1.      I am a prisoner at USP Terre Haute in a unit they call the Special Confinement

Unit. I have been in this prison for over 20 years.

      2.      In mid-December 2020, I began feeling like I had a cold or the flu. A few days

later, the nurse gave me a test, and a few days after that, a nurse told me that I had COVID.

      3.      My lawyers have told me that the prison has sent them my medical records. On

Monday, December 28, 2020, my lawyers told me they had gotten records earlier that day that

talked about what happened when a nurse came to see me the day before, on Sunday, December

27, 2020.

      4.      My regular time to be taken by the officers to go to the recreation room where I

can exercise and look at the computer is first thing in the morning at about 7 a.m. On Sunday,

December 27, 2020, in the morning, sometime around 7:30 a.m., a lieutenant and several

correctional officers came to my cell to take me to rec, which is how they do it because a

Lieutenant has to be there when they take us out of our cells. On December 27, 2020, the
      Case 1:19-mc-00145-TSC Document 383-4 Filed 01/03/21 Page 3 of 5




lieutenant and officers opened the outer metal door to my cell, and one officer came into the

part between the outer door and the inner door, which has bars on it. The officer put handcuffs

on me through the tray slot of the barred inner door to my cell, with my hands behind my back

like usual. The officer then took me out of my cell, and they put leg irons on me like they do

when they take us out of the cells. They then patted me down and used a metal detector to

check me, which is regular. They then walked me down the A-range past the other cells into the

pod area where there are tables and doors leading to the outside rec cages.

      5.      The indoor recreation room where they were taking me that morning is upstairs.

Just when the officers were about to take me up the stairs to the upper rec room, a nurse came to

check me while I was standing near the stairs with the Lieutenant and officers there. She asked

me some questions including how I was feeling, and I told her. She took my temperature, and

put a blood pressure cuff on my arm while my hands were cuffed behind my back. She also put

a clip on my finger, which my lawyers have told me is to see how much oxygen there is in my

blood. She listened to my chest with a stethoscope. She never asked me to do any test that I did

not let her do. Everything that happened with the nurse on Sunday, December 27, 2020

happened in the pod area near the stairs to the upper rec room, which is not anywhere close to

my cell.

      6.      On Saturday, January 2, 2020, my lawyers told me they got new medical records

about me from the prison earlier that day that talked about tests the nurse gave me that morning.

A nurse came to see me sometime between 7 and 8 a.m. on Saturday, January 2, 2020. They

opened the outer metal door of my cell and the nurse came into the part outside of the inner

door with bars. She asked me how I was feeling and I told her that my cough was a little worse

than it had been for the past few days. She took my temperature and put the clip on my finger



                                               2
       Case 1:19-mc-00145-TSC Document 383-4 Filed 01/03/21 Page 4 of 5




 to take the test about oxygen in my blood. I did everything she asked me to do and answered

 her questions. I never refused any test she asked me to do that morning.

       7.      Not long after the nurse left, officers took me to a visiting room to meet with my

spiritual advisor, Reverend Bill Breeden. I got there first, sometime around 8 a.m. or so, and sat

in a chair at the table. Sometime after I got into the visiting room, Bill came into the other side

of the visiting room, which has glass across a table between me and Bill. Bill sat down and we

met for about 7 hours. I never left the visiting room during the whole time I was meeting with

Bill on Saturday, January 2, 2021.

       8.      Sometime a few hours after Bill and I started talking, a nurse came by to check on

me. The nurse asked me how I was doing by talking from the other side of the metal door to the

visiting room. I got up to answer the nurse’s questions, because she was speaking through the

solid glass window. But the nurse never opened the door to the visiting room and she never took

my temperature while I was in the visiting room. She did not do any tests at all. She just asked

me how I was feeling, and I told her. The nurse left after a minute or two and Bill and I kept

talking until he left sometime around 3 p.m.

       9.      When I first started feeling sick in mid-December, I thought I had a cold or the flu

because every winter, once one of us gets a cold or flu, it gets passed around, and a lot of the

guys on the row get sick. At first, my nose was stuffy and my throat scratchy. Within a day or

so I started feeling really tired, got a headache, and then after maybe a day later, I started feeling

aches all over my body, and they tested me for COVID. A couple days after that, they told me I

had COVID. I also felt sick to my stomach but that did not last long. And I started to have a

little cough, especially when I breathed in or out deeply like the nurses told me I should. My

cough got a little worse on January 2, 2021 than it was before. I still have more of a cough today



                                                  3
       Case 1:19-mc-00145-TSC Document 383-4 Filed 01/03/21 Page 5 of 5




and cough more often than I did a few days ago. I usually work out for several hours on an

elliptical machine and a treadmill first thing in the morning, between about 7 and 9 a.m. and then

ride a bicycle after checking the computer. But one morning a day or two after I started feeling

sick, I could only go for about 20 minutes on the elliptical and then gave up because I was so

tired. For the next few days, I slept almost the whole day and almost the whole night, only

getting up when the officers opened the outer metal door, which is loud. I took about a week or

more before I tried to start exercising again and even then I have been taking it easy.

       10.     Every time a nurse came during the couple of days I was sleeping a lot, I got out

of my bed and went to the metal door with bars to speak to the nurse. Every time the nurses have

come to check on me including the days when I was sleeping a lot but also every other time, the

nurses always ask me how I am feeling and what symptoms I have. I always tell them how I am

feeling and what symptoms I have that day. Whatever test the nurses asked me to do, I agreed to

do.

       I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true

and correct.

Executed on this ___ day of January 2021 at Terre Haute, Indiana.

                                                  _________________________
                                                  Corey Johnson




                                                 4
Case 1:19-mc-00145-TSC Document 383-5 Filed 01/03/21 Page 1 of 4




                   EXHIBIT 4
      Case 1:19-mc-00145-TSC Document 383-5 Filed 01/03/21 Page 2 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                      Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                       :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
            DECLARATION OF THE REVEREND WILLIAM T BREEDEN

      I, Rev. William T Breeden, declare and state as follows:

      1.      I am a Minister Emeritus of the Unitarian Universalist Church of Bloomington,

Indiana, and am currently serving as the spiritual advisor to Plaintiff Corey Johnson, a prisoner

in the Special Confinement Unit (“SCU”) of the Federal Correctional Complex, Terre Haute

(“FCC Terre Haute”), which is operated by the United States Department of Justice, Federal

Bureau of Prisons (“BOP”). Mr. Johnson asked me to serve as his spiritual advisor to lend him

support, counseling, and guidance during the days leading up to his scheduled execution and, if

his scheduled execution goes forward on January 14, 2021, to attend his execution if he wishes

me to do so as his spiritual advisor witness.

      2.      Counsel for Mr. Johnson has informed me that an issue has arisen concerning Mr.

Johnson’s medical records, which purport to describe events on Saturday, January 2, 2021. His

counsel asked me to describe from my personal knowledge the events that I observed on

Saturday, January 2, 2021.
       Case 1:19-mc-00145-TSC Document 383-5 Filed 01/03/21 Page 3 of 4




       3.     As Mr. Johnson’s spiritual advisor, I was visiting him at FCC Terre Haute at

11:20 a.m. on Saturday, January 2, 2021, in SCU’s visiting room. I had arrived at the prison

sometime around 8 a.m. on January 2, 2021. As is the usual procedure, I signed in at the

visiting desk and an officer took my photograph. An officer escorted me into the secure part of

the prison, and took me to an elevator to go up to the SCU visiting area. When I got off the

elevator, I signed another log book, which is the standard procedure. My visit with Mr. Johnson

started sometime after 8:00 a.m. and continued for approximately seven hours until after 3:00

p.m. When our visit was over, I left the visiting room, signed out at the logbook near the

elevator, and was then escorted by an officer out of the secure part of the prison.

       4.     Mr. Johnson was already in the visiting room when I arrived on Saturday, January

2, 2021 sometime after 8 a.m. Mr. Johnson remained in the visiting room for the duration of my

visit. I left the visiting room only once, at approximately 1:15 p.m., to use the restroom. We

were seated on opposite sides of tables in the middle of the room that were divided by a glass

barrier.

       5.     During my visit, a nurse came to check on Mr. Johnson sometime around 11:00

a.m. The nurse remained outside the visiting room door and never opened the door. She asked

Mr. Johnson how he was doing at that time. Mr. Johnson walked toward the visiting room door,

so that, from my perspective, he could hear her better, since the nurse was talking to him

through a little glass solid window. The nurse did not conduct any tests or any sort of

examination of Mr. Johnson at that time; she just asked him how he was doing, and he answered

her questions. Neither she nor anyone else took Mr. Johnson’s temperature at any time during

the approximately seven hours I visited with Mr. Johnson on Saturday, January 2, 2021.




                                                2
Case 1:19-mc-00145-TSC Document 383-5 Filed 01/03/21 Page 4 of 4
Case 1:19-mc-00145-TSC Document 383-6 Filed 01/03/21 Page 1 of 3




                   EXHIBIT 5
              Case 1:19-mc-00145-TSC Document 383-6 Filed 01/03/21 Page 2 of 3
SIGN IN      CREATE ACCOUNT
                                                                                                             + ENGLISH




Prison Counselor Created a Burner Twitter
Account to Mock Death Row Inmates, Lawsuit Says
Attorney Ashley Kincaid Eve has filed a defamation suit.

TD

By Trone Dowd


December 29, 2020, 10:18pm            Share       Tweet        Snap



A TRUCK IS USED TO PATROL THE GROUNDS OF THE FEDERAL CORRECTIONAL COMPLEX
TERRE HAUTE ON JULY 25, 2019 IN TERRE HAUTE, INDIANA. (PHOTO BY SCOTT OLSON/GETTY
IMAGES)

A prison official at the Terre Haute Federal Correctional Institution has been accused of using a burner Twitter
account to taunt a man who was recently executed by the federal government, and a lawyer who tried to help his
appeal for clemency, according to a defamation lawsuit filed Monday.

Indianapolis attorney Ashley Kincaid Eve is suing Andrew Sutton, whom she names as a former counselor at the
Special Confinement Unit of the Indiana prison, for what she says are tweets targeting her and former prisoner
Christopher Vialva, who was executed Sept. 24. The suit further alleges that Sutton has been reassigned at the prison
because of the social media posts.


Sutton is no longer listed as a counselor on the prison’s website, according to Fox 59, a local news outlet that first
reported on the filing. However, Sutton is still referred to as an SCU counselor under the prison’s visiting regulations.

The Terre Haute prison did not return VICE News’ request for comment.


VICE News was not able to reach Andrew Sutton for comment. When contacted by Fox 59, Sutton said, “I have no
idea what you’re talking about,” and then hung up, according to the outlet.
                                                                                                                  1
               Case 1:19-mc-00145-TSC Document 383-6 Filed 01/03/21 Page 3 of 3


In the lawsuit, Eve alleges that Sutton published several tweets speculating about her motive in assisting Vialva’s legal
team, and made light of the prisoner’s final moments. The tweets were sent by a Twitter account that went by the
name “fozzythebear,” which no longer exists.

“Eve isn’t on Vialva’s legal team,” reads one of the now-deleted tweets from the fozzythebear account, according to
screenshots presented in the lawsuit. “She’s a con-artist looking for 15 minutes of fame from the ‘first black man’
executed in 15 years. She’s using Vialva for her own gain.”


In another tweet nine days before Vialva’s execution, the account wrote that Vialva was “getting exactly what he
deserved.”

Quoting a news story detailing Vialva’s death by lethal injection, the fozzythebear account added the hashtag
“#hahahaha.”

The lawsuit also alleges that Sutton sent tweets about other inmates scheduled to be executed through the disguised
Twitter account.

“Roane, Tipton, and Johnson better be ready,” reads one tweet from the fozzythebear account sent on Aug. 20,
referencing James Roane, Richard Tipton, and Cory Johnson. All three men were sentenced to death, and Johnson is
scheduled to be executed on Jan. 14.

“Lining them up as they should have been years ago,” the fozzythebear account wrote in a follow-up tweet.

One tweet posted by fozzythebear and included in the lawsuit claimed the account belonged to someone who worked
within the prison.

“Having worked at Terre Haute, and spending 10 years in the Special Confinement Unit, I know more about the
process and the inmates than any of you,” the fozzythebear account tweeted, according to the lawsuit.

Eve did not immediately respond to VICE News’ request for comment but did tweet about her decision to file the suit.

“Step into the light and make yourself right,” she wrote on Twitter Monday.

Bringing back federal executions has become a defining and divisive aspect of Donald Trump’s presidency. Under
Trump, the Department of Justice has executed 10 people by lethal injection since July, more than any other president
in 130 years, according to the Associated Press. And a few more people are scheduled to be executed in the next few
weeks.



TAGGED: TWITTER, DEATH ROW, PRISONS, LAWSUIT, DEATH PENALTY




                                                                                                                 2
